SECURITIES PURCHASE AGREEMENT

dated as of January 26, 2004,

by and among

PALATIN TECHNOLOGIES, INC.,

and

ENTITIES LISTED ON APPENDIX A (each a “Purchaser”).

--------------------------------------------------------------------------------

TABLE OF CONTENTS


                                                                               Page
                                                                               ----
Section 1.        Purchase and Sale of Securities................................1
Section 2.        The Closing....................................................1
   Section 2.1.      The Closing.................................................1
   Section 2.2.      Conditions to Closing.......................................2
Section 3.        Representations, Warranties and Covenants of the Company.......3
   Section 3.1.      No Material Misstatements...................................3
   Section 3.2.      Incorporated Documents......................................3
   Section 3.3.      Financial Statements........................................3
   Section 3.4.      Book and Records; Internal Controls.........................4
   Section 3.5.      Independent Accountants.....................................5
   Section 3.6.      Organization; Good Standing.................................5
   Section 3.7.      Absence of Litigation.......................................5
   Section 3.8.      Brokers or Finders..........................................5
   Section 3.9.      Use of Proceeds.............................................5
   Section 3.10.     Licenses; Leases............................................6
   Section 3.11.     Intellectual Property.......................................6
   Section 3.12.     Real Property...............................................7
   Section 3.13.     Material Contracts..........................................8
   Section 3.14.     No Violation................................................8
   Section 3.15.     Due Authorization and Delivery..............................8
   Section 3.16.     No Default..................................................8
   Section 3.17.     Capitalization..............................................9
   Section 3.18.     Lock-Ups....................................................9
   Section 3.19.     Employees...................................................9
   Section 3.20.     Related Party Transactions.................................10
   Section 3.21.     Market Stabilization.......................................10
   Section 3.22.     Taxes......................................................10
   Section 3.23.     AMEX Compliance; Listing...................................10
   Section 3.24.     Insurance..................................................11
   Section 3.25.     Environmental Laws.........................................11
   Section 3.26.     Investment Company.........................................12
   Section 3.27.     Solicitation; Other Issuances of Securities................12
Section 4.        Representations, Warranties And Covenants Of Each Purchaser...12
   Section 4.1.      Organization...............................................12
   Section 4.2.      Authorization, Enforcement, and Validity...................13
   Section 4.3.      Consents and Approvals;  No Violation......................13
   Section 4.4.      Investment Experience......................................13
   Section 4.5.      Investment Intent And Limitation On Dispositions...........13
   Section 4.6.      Information And Risk.......................................14
   Section 4.7.      Disclosures to the Company.................................15
   Section 4.8.      Nature of Purchasers.......................................15
   Section 4.9.      Ownership..................................................15
   Section 4.10.     Brokers or Finders.........................................16


i


   Section 4.11.     Acknowledgement............................................16
   Section 4.12.     Confidential Treatment.....................................16
Section 5.        Survival of Representations and Warranties....................16
Section 6.        Registration of the Shares and Warrant Shares;
                  Compliance with the Securities Act............................17
   Section 6.1.      Registration Procedures And Expenses.......................17
   Section 6.2.      Restrictions on Transferability............................19
   Section 6.3.      Termination Of Conditions And Obligations..................20
Section 7.        Legends.......................................................21
Section 8.        Indemnification...............................................21
Section 9.        Notices.......................................................24
Section 10.       Miscellaneous.................................................25
   Section 10.1.     Amendments.................................................25
   Section 10.2.     Headings...................................................25
   Section 10.3.     Severability...............................................25
   Section 10.4.     Governing Law And Forum....................................25
   Section 10.5.     Counterparts...............................................25
   Section 10.6.     Entire Agreement...........................................26
   Section 10.7.     Independent Nature Of Purchasers' Obligations And Rights...26
   Section 10.8.     Expenses...................................................26


Appendix A Schedule of PurchasersAppendix
B Form of Warrant CertificateAppendix
C Company Counsel OpinionAppendix
D Intellectual Property Counsel Opinion

Appendix E Stock Certificate and Registration Statement QuestionnaireAppendix
F Certificate of Subsequent Sale

ii

--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

        THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of
January 26, 2004 by and among Palatin Technologies, Inc. (the “Company”), a
Delaware corporation, with its principal offices at 4C Cedarbrook Drive,
Cranbury, New Jersey 08512, and the entities listed on Appendix A (each, a
“Purchaser”).

        IN CONSIDERATION of the mutual covenants contained in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and the Purchasers hereby agree as follows:

Section 1. Purchase and Sale of Securities.

        Subject to the terms and conditions of this Agreement, on the Closing
Date (as defined herein), each Purchaser agrees to purchase severally and not
jointly and the Company agrees to issue and sell to such Purchaser severally and
not jointly (i) that number of whole shares of the Company’s common stock, $0.01
par value, (the “Common Stock”) up to an aggregate of 7,000,000 shares (the
“Shares”) and (ii) warrants in the form attached hereto as Appendix B (the
“Warrants”, together with the Shares, the “Securities”) to purchase an aggregate
of up to 1,050,000 shares of Common Stock, in each case, as set forth opposite
such Purchaser’s name on Appendix A, at a purchase price that is equal to $3.25
per Share, of which $0.0188 per each 0.15% of a Warrant is allocated as
consideration for the Warrants (the “Purchase Price”). Purchaser acknowledges
that the final approval of the American Stock Exchange (the “AMEX”) is required
in connection with the issuance of the Common Stock and, accordingly, the
Securities may be subject to return to the Company in exchange for the return of
the full Purchase Price of the Securities.

Section 2. The Closing.

        Section 2.1. The Closing.

        (a)     The purchase and sale of the Securities upon the terms and
conditions hereof will take place at a closing (the “Closing”) to be held at the
offices of Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New
York, New York 10036, or such other location as the parties may agree, on the
date hereof at such time as shall be agreed upon by the Company and the
Purchasers (the “Closing Date”).

        (b)     The Company shall provide wire transfer instructions for the
payment of the Purchase Price prior to the Closing.

        (c)     At the Closing, the Company and each Purchaser shall satisfy all
of the conditions set forth in Sections 2.2(a) and (b), respectively.

        Section 2.2. Conditions to Closing.

 

        (a)     The Company’s obligation to complete the purchase and sale of
the Securities and deliver such stock and warrant certificate(s) to each
Purchaser is subject to:

  (i)

receipt by the Company of immediately available funds in the full amount of the
purchase price for the Securities being purchased hereunder as set forth
opposite such Purchaser’s name on Appendix A, in accordance with the wire
transfer instructions delivered by the Company pursuant to Section 2.1(b); and


  (ii)

the accuracy in all material respects of the representations and warranties made
by such Purchaser in Section 4 below as of the Closing Date and the fulfillment
in all material respects of those undertakings of such Purchaser in this
Agreement to be fulfilled on or prior to the Closing Date.


        (b)     Each Purchaser’s obligation to complete the purchase and sale of
the Securities is subject to:

  (i)

the accuracy in all material respects of the representations and warranties made
by the Company in Section 3 below as of the Closing Date and the fulfillment in
all material respects of those undertakings of the Company in this Agreement to
be fulfilled on or prior to the Closing Date;


  (ii)

delivery by the Company to such Purchaser of an opinion, dated as of the Closing
Date, from Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., counsel to the
Company, in the form attached as Appendix C hereto;


  (iii)

delivery by the Company to such Purchaser of an opinion, dated as of the Closing
Date, from Peacock, Myers & Adams, P.C., intellectual property counsel to the
Company, substantially in the form attached as Appendix D hereto;


  (iv)

the Company’s delivery to its transfer agent of irrevocable instructions to
issue to such Purchaser or in such nominee name(s) as designated by such
Purchaser in writing such number of Securities set forth opposite such
Purchaser’s name on Appendix A or, if requested by the Purchaser, one or more
certificates representing such Securities; and


  (v)

the aggregate Purchase Price paid by the Purchasers for the Securities at the
Closing shall be greater than or equal to $19,500,000.


Section 3. Representations, Warranties and Covenants of the Company. Except as
specifically contemplated by this Agreement, the Company hereby represents and
warrants to, and covenants with, each Purchaser as of the Closing Date (or such
other date specified below) as follows:

2

--------------------------------------------------------------------------------

        Section 3.1. No Material Misstatements. The Private Placement Memorandum
dated January 20, 2004, relating to the offering of the Securities, including
all exhibits and annexes thereto, as the same may be amended or supplemented,
(the “Memorandum”), did not, as of its date, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein not misleading.

        Section 3.2. Incorporated Documents.

        (a)     The documents incorporated by reference in the Memorandum, at
the time they became effective or were filed with the Securities and Exchange
Commission (the “Commission”), as the case may be, complied in all material
respects with the requirements of the Securities Act of 1933, as amended (the
“Securities Act”) or the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), as applicable, and the rules and regulations of the Commission
thereunder, and none of such documents contained an untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and any further
documents so filed and incorporated by reference in the Memorandum, when such
documents become effective or are filed with the Commission, as the case may be
and as the same may be amended or supplemented, will conform in all material
respects to the requirements of the Securities Act or the Exchange Act, as
applicable, and the rules and regulations of the Commission thereunder and will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they are made, not misleading.

        (b)     Since July 1, 2001, the Company has filed all documents required
to be filed by it prior to the date hereof with the Commission pursuant to the
reporting requirements of the Exchange Act (the “SEC Documents”).

        Section 3.3. Financial Statements.

        (a)     The financial statements of the Company (including all notes and
schedules thereto) included in the Memorandum present fairly the financial
position of the Company and its consolidated subsidiaries at the dates indicated
and the statement of operations, stockholders’ equity and cash flows of the
Company and its consolidated subsidiaries for the periods specified; and such
financial statements and related schedules and notes thereto, and the unaudited
financial information included as part of the Memorandum, have been prepared in
conformity with generally accepted accounting principles, consistently applied
throughout the periods involved. The summary financial data included in the
Memorandum present fairly the information shown therein as at the respective
dates and for the respective periods specified and have been presented on a
basis consistent with the consolidated financial statements set forth in the
Memorandum and other financial information.

3

--------------------------------------------------------------------------------

        (b)     As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and published rules and
regulations of the Commission with respect thereto. Such financial statements
have been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except as may be otherwise
indicated in such financial statements or the notes thereto) and fairly present
in all material respects the financial position of the Company as of the dates
thereof and the results of its operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments).

        Section 3.4. Book and Records; Internal Controls. The books, records and
accounts of the Company and its subsidiaries accurately and fairly reflect, in
reasonable detail, the transactions in, and dispositions of, the assets of, and
the results of operations of, the Company and its subsidiaries. The Company and
each of its subsidiaries maintains a system of internal accounting controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in accordance with generally accepted accounting principles and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; the chief executive officer and the chief financial officer of the
Company have made all certifications required by the Sarbanes-Oxley Act of 2002
(the “Sarbanes-Oxley Act”) and any related rules and regulations promulgated by
the Commission, and the statements contained in any such certification are
complete and correct; the Company maintains “disclosure controls and procedures”
(as defined in Rule 13a-14(c) under the Exchange Act); the Company is otherwise
in compliance in all material respects with all applicable effective provisions
of the Sarbanes-Oxley Act and is actively taking steps to ensure that it will be
in compliance with other applicable provisions of the Sarbanes-Oxley Act upon
the effectiveness of such provisions.

        Section 3.5. Independent Accountants. KPMG LLP, whose reports are
included as a part of the Memorandum, are and, during the periods covered by
their reports, were independent public accountants as required by the Securities
Act, and the rules and regulations of the Commission thereunder.

        Section 3.6. Organization; Good Standing. The Company and each of its
subsidiaries, is duly organized, validly existing and in good standing under the
laws of their respective jurisdictions of incorporation or organization. The
Company and each of its subsidiaries is duly qualified to do business and is in
good standing as a foreign corporation in each jurisdiction in which the nature
of the business conducted by it or location of the assets or properties owned,
leased or licensed by it requires such qualification, except for such
jurisdictions where the failure to so qualify individually or in the aggregate
would not result in a material adverse effect on the assets, properties,
condition, financial or otherwise, or in the results of operations, business
affairs or business prospects of the Company and its subsidiaries considered as
a whole (a “Material Adverse Effect”); and to the Company’s knowledge, no
proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing, or seeking to revoke, limit or curtail, such power and authority or
qualification.

4

--------------------------------------------------------------------------------

        Section 3.7. Absence of Litigation. Except as set forth in the SEC
Documents, there is no material legal action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the actual knowledge of the
executive officers of the Company or any of its subsidiaries, threatened in
writing against the Company or any of the Company’s subsidiaries or any of the
Company’s or the subsidiaries’ officers or directors in their capacities as
such, that, either individually or in the aggregate, would result in a Material
Adverse Effect to the Company and its subsidiaries taken as a whole.

        Section 3.8. Brokers or Finders. No broker, investment banker, financial
advisor or other individual, corporation, general or limited partnership,
limited liability company, firm, joint venture, association, enterprise, joint
securities company, trust, unincorporated organization or other entity (each a
“Person”), other than CIBC World Markets Corp. and Legg Mason Wood Walker (the
“Placement Agents”), the fees and expenses of which will be paid by the Company,
is entitled to any broker’s, finder’s, financial advisor’s or other similar fee
or commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Company.

        Section 3.9. Use of Proceeds. The Company intends to use the net
proceeds from the sale of the Securities hereunder as described in the
Memorandum.

        Section 3.10. Licenses; Leases. The Company and each of its subsidiaries
has all requisite corporate power and authority, and all necessary
authorizations, approvals, consents, orders, licenses, certificates and permits
of and from all governmental or regulatory bodies or any other person or entity
(collectively, the “Permits”), to own, lease and license its assets and
properties and conduct its business, all of which are valid and in full force
and effect, except where the lack of such Permits, individually or in the
aggregate, would not result in a Material Adverse Effect to the Company and its
subsidiaries taken as a whole. The Company and each of its subsidiaries has
fulfilled and performed in all material respects all of its material obligations
with respect to such Permits and no event has occurred that allows, or after
notice or lapse of time would allow, revocation or termination thereof or
results in any other material impairment of the rights of the Company
thereunder. Except as may be required under the Securities Act and state and
foreign Blue Sky laws, no other Permits are required to enter into, deliver and
perform this Agreement and to issue and sell the Securities or to issue the
Warrant Shares.

5

--------------------------------------------------------------------------------

        Section 3.11. Intellectual Property. The Company intends to use the net
proceeds from the sale of the Securities hereunder as described in the
Memorandum.

        (a)     (i) the Company and its subsidiary RhoMed Incorporated owns, or
holds under license, and will have on and after the Closing Date full, legally
enforceable rights to use, free of any Encumbrances (as defined below), all
patents, patent rights, patent applications, licenses, inventions, discoveries,
improvements, copyrights (whether registered or unregistered), writings and
other works of authorship (including software), know-how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures), trademarks (whether registered or
unregistered), trademark applications, service marks and trade names
(collectively, the “Intellectual Property”) that is, to the Company’s knowledge,
material and necessary to conduct and operate the business of the Company as
currently conducted, and as currently proposed to be conducted, as described in
the Memorandum (the “Company Business”), (ii) to the Company’s knowledge,
neither the use or exploitation of any of its Intellectual Property nor the
conduct and operations of the Company Business in the manner currently
conducted, each as described in the Memorandum, infringes upon, misappropriates
or violates the valid Intellectual Property rights of any other Person, (iii) to
the Company’s knowledge, neither the use or exploitation of any of its
Intellectual Property nor the conduct and operation of the Company Business as
currently proposed to be conducted by the Company, as described in the
Memorandum, will infringe upon, misappropriate, violate or conflict in any way
with the valid Intellectual Property rights of any other Person, (iv) to the
Company’s knowledge, there is no, nor has there been within the last three
years, any pending or threatened assertion or claim related to the use or
exploitation of its Intellectual Property or the conduct or operation of the
Company Business as described in the Memorandum, involving the infringement,
misappropriation, or violation of, or conflict with, in any way the Intellectual
Property rights of any other Person, (v) to the Company’s knowledge, the Company
is not and has not been, a party to any action, suit, proceeding or
investigation which involves a claim of infringement or misappropriation of any
Intellectual Property of any Person, (vi) the Company has not been the subject
of, and the Company has no actual knowledge of, any claims with respect to the
validity, enforceability or ownership of any of its Intellectual Property and
(vii) to the Company’s knowledge, there have been no material unauthorized uses,
disclosures, infringements, or misappropriations by any Person of any of its
Intellectual Property or any breaches by any Person, including the Company, of
any licenses or other agreements involving its Intellectual Property.

        (b)     To the Company’s knowledge, no Person currently is in default
with regard to any agreement relating to its Intellectual Property, and there
exists no condition or event (including the execution, delivery and performance
of this Agreement) which, with the giving of notice or the lapse of time or
both, would constitute a default by the Company under any such agreement, or
would give any Person any right of termination, cancellation or acceleration of
any performance under any such agreement or result in the creation or imposition
of any Encumbrance, in each case.

        (c)     For purposes of this Section 3.11, “Encumbrance” means (i) any
security interest, pledge, mortgage, deed of trust, hypothecation, lien
(including environmental and tax liens), charge, encumbrance, adverse claim,
preferential arrangement or restriction of any kind, including any restriction
on the use, voting, transfer, receipt of income or other exercise of any
attributes of ownership (other than the Security Agreement dated May 13, 2002,
among the Company, RhoMed Incorporated and Mallinckrodt Inc.), (ii) interest of
a vendor or a lessor under any conditional sale agreement, capital lease or
title retention agreement (or any financing lease having substantially the same
economic effect) and (iii) any purchase option, call or similar right of a third
Person.

6

--------------------------------------------------------------------------------

        Section 3.12. Real Property. Neither the Company nor any of its
subsidiaries owns any real property. All property held under lease by the
Company and its subsidiaries is held by them under valid, existing and
enforceable leases, free and clear of all liens, encumbrances, claims, security
interests and defects, except such as are not material and do not materially
interfere with the use made or proposed to be made of such property by the
Company and its subsidiaries. Neither the Company nor any of its subsidiaries
has sustained any loss or interference with its assets, businesses or properties
(whether owned or leased) from fire, explosion, earthquake, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or any
court or legislative or other governmental action, order or decree which would
result in a Material Adverse Effect to the Company and its subsidiaries taken as
a whole. Since the date of the latest balance sheet included in the Memorandum
neither the Company nor its subsidiaries has (i) issued any securities or
incurred any liability or obligation, direct or contingent, for borrowed money,
except such liabilities or obligations incurred in the ordinary course of
business (ii) entered into any transaction not in the ordinary course of
business or (iii) declared or paid any dividend or made any distribution on any
shares of its stock or redeemed, purchased or otherwise acquired or agreed to
redeem, purchase or otherwise acquire any shares of its capital stock.

        Section 3.13. Material Contracts. All material documents, contracts or
other agreements are described in the Memorandum or are included in the exhibits
to the Memorandum or the SEC Documents. Each description of such contracts,
documents or other agreements reflects in material all respects the terms of the
underlying contract, document or other agreement and is in full force and effect
and is valid and enforceable by and against the Company or its subsidiaries, as
the case may be, in accordance with its terms.

        Section 3.14. No Violation. Neither the Company nor any of its
subsidiaries is in violation of any term or provision of its charter or by-laws
or of any franchise, license, permit, judgment, decree, order, statute, rule or
regulation, where the consequences of such violation, individually or in the
aggregate, would result in a Material Adverse Effect to the Company and its
subsidiaries taken as a whole.

        Section 3.15. Due Authorization and Delivery. All necessary corporate
action has been duly and validly taken by the Company to authorize the
execution, delivery and performance of this Agreement, the Warrants, the
issuance and sale of the Securities by the Company and the reservation for
issuance, and issuance, of up to an aggregate of 1,050,000 Warrant Shares. This
Agreement has been duly and validly authorized, executed and delivered by the
Company and, when executed, the Warrants, will by duly and validly executed and
delivered by the Company, and constitute and or will constitute legal, valid and
binding obligations of the Company enforceable against the Company in accordance
with its terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.

7

--------------------------------------------------------------------------------

        Section 3.16. No Default. Neither the execution, delivery and
performance of this Agreement by the Company nor the consummation of any of the
transactions contemplated hereby (including, without limitation, the issuance
and sale by the Company of the Securities and the issuances of the Warrant
Shares) will give rise to a right to terminate or accelerate the due date of any
payment due under, or conflict with or result in the breach of any term or
provision of, or constitute a default (or an event which with notice or lapse of
time or both would constitute a default) under, or require any consent or waiver
under, or result in the execution or imposition of any lien, charge or
encumbrance upon any properties or assets of the Company or its subsidiaries
pursuant to the terms of, any indenture, mortgage, deed of trust or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which either the Company or its subsidiaries or any of their
properties or businesses is bound, or any franchise, license, permit, judgment,
decree, order, statute, rule or regulation applicable to the Company or any of
its subsidiaries in each case, that would result in a Material Adverse Effect to
the Company and its subsidiaries taken as a whole or that would violate any
provision of the charter or by-laws of the Company or any of its subsidiaries.

        Section 3.17. Capitalization. The Company has authorized and outstanding
capital stock as set forth under the caption “Capitalization” in the Memorandum.
The certificates evidencing the Securities and the Warrant Shares will be in due
and proper legal form and have been duly authorized for issuance by the Company.
All of the issued and outstanding shares of Common Stock have been duly and
validly issued and are fully paid and nonassessable. There are no statutory
preemptive or other similar rights to subscribe for or to purchase or acquire
any shares of Common Stock of the Company or any of its subsidiaries or any such
rights pursuant to its Certificate of Incorporation or by-laws or any agreement
or instrument to or by which the Company or any of its subsidiaries is a party
or bound. The Securities, when issued and sold pursuant to this Agreement, and
the Warrant Shares when issued pursuant to the Warrant, will be duly and validly
issued, fully paid and nonassessable and none of them will be issued in
violation of any preemptive or other similar right. Except as disclosed in the
Memorandum there is no outstanding option, warrant or other right calling for
the issuance of, and there is no commitment, plan or arrangement to issue, any
share of stock of the Company or any of its subsidiaries or any security
convertible into, or exercisable or exchangeable for, such stock. The Common
Stock, the Securities, and the Warrant Shares conform in all material respects
to all statements in relation thereto contained in the Memorandum. All
outstanding shares of capital stock of each of the Company’s subsidiaries have
been duly authorized and validly issued, and are fully paid and nonassessable
and are owned directly by the Company or by another wholly-owned subsidiary of
the Company free and clear of any security interests, liens, encumbrances,
equities or claims, other than those described in the Memorandum.

        Section 3.18. Lock-Ups. For a period of ninety (90) days from the
effective date of the Registration Statement (as defined in Section 6.1(a)(i)
below), the Company will not, without the prior written consent of CIBC World
Markets Corp., sell, contract to sell or otherwise dispose of or issue any
securities of the Company, except pursuant to previously issued options,
including the Warrants, any agreements providing for anti-dilution or other
stock purchase or share issuance rights in existence on the date hereof, any
employee benefit or similar plan of the Company in existence on the date hereof
or duly adopted hereafter, or any technology license agreement, strategic
alliance or joint venture in existence on the date hereof or which the Company
may enter into hereafter.

8

--------------------------------------------------------------------------------

        Section 3.19. Employees. Neither the Company nor any of its subsidiaries
is involved in any labor dispute nor, to the knowledge of the Company, is any
such dispute threatened, which dispute would result in a Material Adverse Effect
to the Company and its subsidiaries taken as a whole. The Company is not aware
of any existing or imminent labor disturbance by the employees of any of its
principal suppliers or contractors which would result in a Material Adverse
Effect to the Company and its subsidiaries taken as a whole.

        Section 3.20. Related Party Transactions. No transaction has occurred
between or among the Company and any of its officers or directors, shareholders
or any affiliate or affiliates of any such officer or director or shareholder
that is not described in the Memorandum or the SEC Documents.

        Section 3.21. Market Stabilization. The Company has not taken, nor will
it take, directly or indirectly, any action designed to or which might
reasonably be expected to cause or result in, or which has constituted or which
might reasonably be expected to constitute, the stabilization or manipulation of
the price of the Common Stock or any security of the Company to facilitate the
sale or resale of any of the Securities.

        Section 3.22. Taxes. The Company and each of its subsidiaries has filed
all Federal, state, local and foreign tax returns which are required to be filed
through the date hereof, which returns are true and correct in all material
respects or has received timely extensions thereof, and has paid all taxes shown
on such returns and all assessments received by it to the extent that the same
are material and have become due. There are no tax audits or investigations
pending, which if adversely determined would result in a Material Adverse Effect
to the Company and its subsidiaries taken as a whole; nor does the Company have
any knowledge of any material proposed additional tax assessments against the
Company or any of its subsidiaries.

        Section 3.23. AMEX Compliance; Listing.

        (a)     The Company is in compliance with the requirements of the AMEX
for continued listing of the Common Stock thereon and has not received any
notification that, and has no knowledge that, the AMEX is contemplating
terminating such listing nor, to the Company’s knowledge, is there any basis
therefor. The transactions contemplated by this Agreement will not contravene
the rules and regulations of the AMEX, however, the approval of the AMEX will be
required for the issuance and sale of the Shares and the Warrant Shares and the
Company will use commercially reasonable efforts to obtain such approval.

9

--------------------------------------------------------------------------------

        Section 3.24. Insurance. The Company and its subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks as
are reasonably consistent with industry practice for the conduct of business and
the value of its properties, and in such amounts as are customary in the
businesses in which they are engaged or propose to engage after giving effect to
the transactions described in the Memorandum; all policies of insurance and
fidelity or surety bonds insuring the Company or any of its subsidiaries or the
Company’s or its subsidiaries’ respective businesses, assets, employees,
officers and directors are in full force and effect; the Company and each of its
subsidiaries are in compliance with the terms of such policies and instruments
in all material respects; and neither the Company nor any subsidiary of the
Company has any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business at a
cost that is not materially greater than the current cost. Neither the Company
nor any of its subsidiaries has been denied any insurance coverage which it has
sought or for which it has applied.

        Section 3.25. Environmental Laws.

        (a)     (i) Each of the Company and each of its subsidiaries is in
compliance in all material respects with all rules, laws and regulation relating
to the use, treatment, storage and disposal of toxic substances and protection
of health or the environment (“Environmental Law”) which are applicable to its
business; (ii) neither the Company nor its subsidiaries has received any notice
from any governmental authority or third party of an asserted claim under
Environmental Laws; (iii) each of the Company and each of its subsidiaries has
received all permits, licenses or other approvals required of it under
applicable Environmental Laws to conduct its business and is in compliance with
all terms and conditions of any such permit, license or approval; (iv) to the
Company’s knowledge, no facts currently exist that will require the Company or
any of its subsidiaries to make future material capital expenditures to comply
with Environmental Laws; and (v) no property which is or has been owned, leased
or occupied by the Company or its subsidiaries has been designated as a
Superfund site pursuant to the Comprehensive Environmental Response,
Compensation of Liability Act of 1980, as amended (42 U.S.C. Section 9601, et.
seq.) or otherwise designated as a contaminated site under applicable state or
local law. Neither the Company nor any of its subsidiaries has been named as a
“potentially responsible party” under the CER, CLA 1980.

        (b)     In the ordinary course of its business, the Company periodically
reviews the effect of Environmental Laws on the business, operations and
properties of the Company and its subsidiaries, in the course of which the
Company identifies and evaluates associated costs and liabilities (including,
without limitation, any capital or operating expenditures required for clean-up,
closure of properties or compliance with Environmental Laws, or any permit,
license or approval, any related constraints on operating activities and any
potential liabilities to third parties). On the basis of such review, the
Company has reasonably concluded that such associated costs and liabilities
would not, singly or in the aggregate, result in a Material Adverse Effect to
the Company and its subsidiaries taken as a whole.

10

--------------------------------------------------------------------------------

        Section 3.26. Investment Company. The Company is not and, after giving
effect to the offering and sale of the Securities and the application of
proceeds thereof as described in the Memorandum, will not be an “investment
company” within the meaning of the Investment Company Act of 1940, as amended
(the “Investment Company Act”).

        Section 3.27. Solicitation; Other Issuances of Securities. Neither the
Company nor any of its subsidiaries or affiliates, nor any Person acting on its
or their behalf, (i) has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Securities Act) in
connection with the offer or sale of the Securities, (ii) has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under any circumstances that would require registration of the
Securities under the Securities Act or (iii) has issued any shares of Common
Stock or shares of any series of preferred stock or other securities or
instruments convertible into, exchangeable for or otherwise entitling the holder
thereof to acquire shares of Common Stock which would be integrated with the
sale of the Securities to such Purchaser for purposes of the Securities Act or
of any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated, nor will the Company or any of its subsidiaries or affiliates take
any action or steps that would require registration of any of the Securities
under the Securities Act or cause the offering of the Securities to be
integrated with other offerings. Assuming the accuracy of the representations
and warranties of Purchasers, the offer and sale of the Securities by the
Company to the Purchasers pursuant to this Agreement will be exempt from the
registration requirements of the Securities Act.

Section 4. Representations, Warranties And Covenants Of Each Purchaser.

        Each Purchaser for itself and no other Purchaser hereby represents and
warrants to, and covenants with, the Company as of the Closing Date (or such
other date specified below) as follows:

        Section 4.1. Organization. Such Purchaser is an entity duly organized
and validly existing in good standing (to the extent such concepts are
applicable) under the laws of its jurisdiction of organization. Such Purchaser
has all requisite corporate power and authority and all necessary governmental
approvals to carry on its business as now being conducted, except as would not
be reasonably likely to result in a Material Adverse Effect on such Purchaser’s
ability to consummate the transactions contemplated by this Agreement.

11

--------------------------------------------------------------------------------

        Section 4.2. Authorization, Enforcement, and Validity. Such Purchaser
has the requisite power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby. Such Purchaser has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement. Upon the execution and delivery of this Agreement, this Agreement
shall constitute a valid and binding obligation of the Purchaser enforceable in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity.

        Section 4.3. Consents and Approvals; No Violation. The execution,
delivery and performance of this Agreement by such Purchaser and the
consummation by such Purchaser of the transactions contemplated hereby will not
(i) result in a violation of such Purchaser’s organizational documents; (ii)
conflict with, or constitute a default or give to others any rights of
termination, amendment, acceleration or cancellation of, any material agreement,
indenture or instrument to which such Purchaser is a party (except for such
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations as would not, individually or in the aggregate, result in a Material
Adverse Effect on such Purchaser’s ability to consummate the transactions
contemplated by this Agreement); or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree applicable to such Purchaser or any
of its Subsidiaries, except for such violations as would not, individually or in
the aggregate, result in a Material Adverse Effect on such Purchaser’s ability
to consummate the transactions contemplated by this Agreement. Such Purchaser is
not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency or any regulatory
or self-regulatory agency in order for it to execute, deliver or perform any of
its obligations under or contemplated by this Agreement, except where the
failure to obtain such consents, authorization or orders or to make such filings
or registrations would not, individually or in the aggregate, result in a
Material Adverse Effect on such Purchaser’s ability to consummate the
transactions contemplated by this Agreement.

        Section 4.4. Investment Experience. Such Purchaser is an accredited
investor within the meaning of Rule 501 of Regulation D promulgated under the
Securities Act, is knowledgeable, sophisticated and experienced in making, and
is qualified to make, decisions with respect to investments in shares
representing an investment decision like that involved in the purchase of the
Securities.

        Section 4.5. Investment Intent And Limitation On Dispositions. Such
Purchaser is acquiring Securities and the Warrant Shares for its own account for
investment only and has no intention of selling or distributing any of such
Securities or Warrant Shares or any arrangement or understanding with any other
Persons regarding the sale or distribution of such Securities or Warrant Shares
except in accordance with the provisions of Section 6 and except as would not
result in a violation of the Securities Act. Such Purchaser will not, directly
or indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) any of the
Securities or Warrant Shares except in accordance with the provisions of Section
6 or pursuant to and in accordance with the Securities Act.

12

--------------------------------------------------------------------------------

        Section 4.6. Information And Risk.

        (a)     Such Purchaser has received and reviewed the Memorandum and has
requested, received, reviewed and considered all other material information such
Purchaser deems relevant in making an informed decision to purchase the
Securities. Such Purchaser has had an opportunity to discuss the Company’s
business, management and financial affairs with its management and also had an
opportunity to ask questions of officers of the Company that were answered to
such Purchaser’s satisfaction.

        (b)     Such Purchaser recognizes that an investment in the Securities
involves a high degree of risk, including a risk of total loss of such
Purchaser’s investment. Such Purchaser is able to bear the economic risk of
holding the Securities for an indefinite period, and has knowledge and
experience in the financial and business matters such that it is capable of
evaluating the risks of the investment in the Securities.

        (c)     Such Purchaser has, in connection with such Purchaser’s decision
to purchase Securities, not relied upon any representations or other information
(whether oral or written) other than as set forth in the representations and
warranties of the Company contained herein, the Memorandum, the SEC Documents
and the other information described in Section 4.7(a), and such Purchaser has,
with respect to all matters relating to this Agreement and the offer and sale of
the Securities, relied solely upon the advice of such Purchaser’s own counsel
and has not relied upon or consulted any counsel to the Placement Agents or
counsel to the Company.

        (d)     If such Purchaser is an individual, such Purchaser certifies
that he or she is not nor to his or her knowledge has been designated, a
“suspected terrorist” as defined in Executive Order 13224. If such Purchaser is
a corporation, trust, partnership, limited liability company or other
organization, such Purchaser certifies that, to the best of its knowledge, such
Purchaser has not been designated, and is not owned or controlled by, a
“suspected terrorist” as defined in Executive Order 13224. Such Purchaser hereby
acknowledges that the Company seeks to comply with all applicable laws covering
money laundering and related activities. In furtherance of those efforts, such
Purchaser hereby represents, warrants and agrees that: (a) none of the cash or
property that such Purchaser will pay or will contribute to the Company has been
or shall be derived from, or related to, any activity that is deemed criminal
under United States law; and (b) no contribution or payment by such Purchaser to
the Company, to the extent that they are within such Purchaser’s control, shall
cause the Company to be in violation of the United States Bank Secrecy Act, the
United States Money Laundering Control Act of 1986 or the United States
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001. Such Purchaser shall promptly notify the Company if any of these
representations ceases to be true and accurate regarding such Purchaser. Such
Purchaser agrees to provide the Company any additional information regarding
such Purchaser that the Company deems necessary or convenient to ensure
compliance with all applicable laws concerning money laundering and similar
activities. Such Purchaser understands and agrees that if at any time it is
discovered that any of the foregoing representations are incorrect, or if
otherwise required by applicable law or regulation related to money laundering
similar activities, the Company may undertake appropriate actions to ensure
compliance with applicable law or regulation, including but not limited to
segregation and/or redemption of such Purchaser’s investment in the Company.
Such Purchaser further understands that the Company may release confidential
information about such Purchaser and, if applicable, any underlying beneficial
owners, to proper authorities if the Company, in its sole discretion, determines
that it is in the best interest of the Company in light of relevant rules and
regulations under the laws set forth in subsection (b) above.

13

--------------------------------------------------------------------------------

        Section 4.7. Disclosures to the Company. Such Purchaser understands that
the Company is relying on the statements contained herein to establish an
exemption from registration under federal and state securities laws. Such
Purchaser will promptly notify the Company of any changes in the information set
forth in the Registration Statement (as defined in Section 6.1(a)(i) below)
regarding such Purchaser.

        Section 4.8. Nature of Purchasers. To the knowledge of such Purchaser,
such Purchaser: (i) is not an affiliate (as such term is defined pursuant to
Rule 12b-2 promulgated under the Exchange Act) of any other Purchaser, (ii) is
not constituted as a partnership, association, joint venture or any other type
of joint entity with any other Purchaser, and (iii) is not acting as part of a
group (as such term is defined under Section 13(d) of the Exchange Act) with any
other Purchaser. If at any time after the Closing Date such Purchaser becomes an
affiliate (as defined herein) of any other Purchaser, such Purchaser will
provide prompt written notice to the Company.

        Section 4.9. Ownership. Such Purchaser (including any Person
controlling, controlled by, or under common control with such Purchaser, as the
term “control” is defined pursuant to the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, and its implementing regulations (the “HSR
Act”)) does not, and upon the consummation of the transactions contemplated by
this Agreement will not, hold voting securities of the Company exceeding an
aggregate fair market value as of the Closing Date of fifty million dollars
($50,000,000), calculated pursuant to the HSR Act.

        Section 4.10. Brokers or Finders. Other than with respect to CIBC World
Markets Corp. and Legg Mason Wood Walker, Incorporated, no broker, investment
banker, financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
such Purchaser.

        Section 4.11. Acknowledgement. Such Purchaser acknowledges and agrees
that the Company does not make and has not made any representations or
warranties with respect to the transactions contemplated by this Agreement other
than those specifically set forth in Section 3.

        Section 4.12. Confidential Treatment.

        (a)     The Purchasers shall hold in strict confidence all information
concerning this Agreement and the Offering of the Securities until the earlier
of such time as the Company has made a public announcement concerning this
Agreement or the offering of the Securities.

14

--------------------------------------------------------------------------------

        (b)     Notwithstanding anything herein to the contrary, the Purchasers
(and each employee, representative or agent of the Purchasers) may disclose to
any and all persons, without limitation of any kind, the tax treatment and tax
structure of the offering and all the materials of any kind (including opinions
to other tax analyses) that are provided to the Purchasers solely relating to
the tax treatment and tax structure. However, any information relating to the
U.S. federal income tax treatment or tax structure will remain confidential (and
the foregoing sentence will not apply) to the extent reasonably necessary to
enable any person to comply with applicable securities laws. For this purpose,
“tax treatment” means U.S. federal income tax treatment, and “tax structure”
means any facts relevant to the U.S. federal income tax treatment of the
offering but does not include information relating to the identity of the issuer
of the securities, the issuer of any assets underlying the securities or any of
their respective affiliates that are offering the securities.

        Section 5. Survival of Representations and Warranties.

        Notwithstanding any investigation made by any party to this Agreement or
by the Placement Agents, all representations and warranties as to each
respective Closing made by the Company and the Purchasers herein shall survive
for a period of one (1) year following the Closing Date.

Section 6. Registration of the Shares and Warrant Shares; Compliance with the
Securities Act.

        Section 6.1. Registration Procedures And Expenses.

        (a)     Except for such times as the Company may be required to suspend
the use of a prospectus forming a part of the Registration Statement (as defined
below), the Company will:

  (i)

as soon as practicable, but in no event later than thirty (30) days following
the Closing Date, use best efforts to prepare and file with the Commission a
registration statement on Form S-3 (the “Registration Statement”) covering the
resale of the Shares and the Warrant Shares (both of them, together with any
shares of capital stock issued or issuable, from time to time, upon any
reclassification, share combination, share subdivision, stock split, share
dividend, merger, consolidation or similar transaction or event or otherwise as
a distribution on, in exchange for or with respect to any of the foregoing, in
each case held at the relevant time by a Purchaser, the “Registrable
Securities”) by each Purchaser;


  (ii)

use its commercially reasonable efforts to cause the Registration Statement, as
amended, subject to receipt of necessary information from the Purchasers on the
questionnaire attached as Appendix E hereto, to become effective under the
Securities Act within ninety (90) days after the Closing Date;


15

--------------------------------------------------------------------------------

  (iii)

prepare and file with the Commission such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith (A) as
may be necessary to keep the Registration Statement continuously effective until
the earlier of (i) the second anniversary of the Closing Date, or (ii) such time
as all Registrable Securities purchased by the Purchasers have been sold
pursuant to the Registration Statement and (B) as may be reasonably requested by
a Purchaser in order to incorporate information concerning such Purchaser or
such Purchaser’s intended method of distribution;


  (iv)

so long as the Registration Statement is effective covering the resale of
Registrable Securities owned by the Purchasers, furnish to each Purchaser with
respect to the Registrable Securities registered under the Registration
Statement (and to each underwriter, if any, of such Registrable Securities) such
reasonable number of copies of prospectuses and such other documents as such
Purchaser may reasonably request in order to facilitate the public sale or other
disposition of all or any of the Registrable Securities by such Purchaser;


  (v)

use commercially reasonable efforts to file documents required of the Company
for normal Blue Sky clearance in states specified in writing by the Purchasers;
provided, however, that the Company shall not be required to qualify to do
business or consent to service of process generally in any jurisdiction in which
the Company is not now so qualified or has not so consented;


  (vi)

bear all expenses in connection with the procedures in paragraphs (a) through
(c) of this Section 6.1 and the registration of the Registrable Securities
pursuant to the Registration Statement, other than fees and expenses, if any, of
counsel or other advisers to the Purchasers or underwriting discounts, brokerage
fees and commissions incurred by the Purchasers, if any in connection with an
underwritten offering of the Registrable Securities;


  (vii)

use all commercially reasonable efforts to prevent the issuance of any stop
order or other order suspending the effectiveness of such Registration Statement
and, if such an order is issued, to obtain the withdrawal thereof at the
earliest possible time and to notify each Purchaser of the issuance of such
order and the resolution thereof;


  (viii)

furnish to each Purchaser, on the date that such Registration Statement becomes
effective, (x) a letter, dated such date, of outside counsel representing the
Company (and reasonably acceptable to such Purchaser) addressed to such
Purchaser, confirming the effectiveness of such Registration Statement and, to
the knowledge of such counsel, the absence of any stop order, and (y) in the
case of an underwriting, (A) an opinion addressed to such Purchaser, dated such
date, of such outside counsel, in such form and substance as is required to be
given to the underwriters, and (B) a letter addressed to such Purchaser, dated
such date, from the Company’s independent certified public accountants, in such
form and substance as is required to be given by the Company’s independent
certified public accountants to such underwriters;


16

--------------------------------------------------------------------------------

  (ix)

provide to each Purchaser and its representatives, if requested, the opportunity
to conduct a reasonable inquiry of the Company’s financial and other records
during normal business hours and make available its officers, directors and
employees for questions regarding information which such Purchaser may
reasonably request in order to fulfill any due diligence obligation on its part;
and


  (x)

permit counsel for the Purchasers to review the Registration Statement and all
amendments and supplements thereto, and any comments made by the staff of the
Commission and the Company’s responses thereto, within a reasonable period of
time prior to the filing thereof with the Commission (or, in the case of
comments made by the staff of the Commission, within a reasonable period of time
following the receipt thereof by the Company);


provided, that in the case of clauses (ix) and (x) above, the Company shall not
be required to provide, and shall not provide, any Purchaser with material,
non-public information unless such Purchaser agrees to receive such information
and enters into a written confidentiality agreement with the Company.

        (b)     The Company shall be permitted to suspend for one or more
periods (provided that the aggregate length of such suspension shall not exceed
thirty business days in any 365 day period) the actions required under Sections
6.1(a)(i) through (iii) to the extent that the Board of Directors of the Company
concludes in good faith that the disclosure of information in the prospectus
relating to any strategic transaction or any negotiations or discussions in
connection therewith is necessary.

        (c)     With a view to making available to the Purchasers the benefits
of Rule 144 (or its successor rule) and any other rule or regulation of the
Commission that may at any time permit the Purchaser to sell Registrable
Securities to the public without registration, the Company covenants and agrees
to: (i) make and keep public information available, as those terms are
understood and defined in Rule 144, until the earlier of (A) six months after
such date as all of the Purchasers’ Registrable Securities may be resold
pursuant to Rule 144(k) or any other rule of similar effect or (B) such date as
all of the Purchasers’ Registrable Securities shall have been resold; (ii) file
with the Commission in a timely manner all reports and other documents required
of the Company under the Exchange Act; and (iii) furnish to the Purchaser upon
request, as long as the Purchaser owns any Registrable Securities, (A) a written
statement by the Company that it has complied with the reporting requirements of
the Exchange Act, (B) a copy of the Company’s most recent Annual Report on Form
10-K or Quarterly Report on Form 10-Q, and (C) such other information as may be
reasonably requested in order to avail the Purchaser of any rule or regulation
of the Commission that permits the selling of any such Registrable Securities
without registration.

17

--------------------------------------------------------------------------------

        Section 6.2. Restrictions on Transferability.

        (a)     Each Purchaser agrees that it will not effect any disposition of
the Securities or Warrant Shares that would or could reasonably be expected to
lead to, or result in or constitute a sale within the meaning of the Securities
Act or pursuant to any applicable state securities or Blue Sky laws of any
state, except (i) for the Registrable Securities, as contemplated in the
Registration Statement referred to in Section 6.1 above, (ii) for the
Registrable Securities, pursuant to the requirements of Rule 144 (in which case
such Purchaser will provide the Company with reasonable evidence of such
Purchaser’s compliance therewith) or (iii) pursuant to a written opinion of
legal counsel reasonably satisfactory to the Company and addressed to the
Company to the effect that registration is not required in connection with the
proposed transfer; whereupon the holder of such securities shall be entitled to
transfer such securities. Each certificate evidencing the securities transferred
as above provided shall bear the appropriate restrictive legends as may be
required by Section 7.

        (b)     Each Purchaser acknowledges that there may occasionally be times
when the Company must suspend the use of the prospectus forming a part of the
Registration Statement until such time as an amendment or supplement to the
Registration Statement has been filed by the Company and declared effective, or
until such time as the Company has filed an appropriate report with the
Commission pursuant to the Exchange Act. Each Purchaser hereby covenants that
such Purchaser will not sell any Registrable Securities pursuant to said
prospectus during the period commencing at the time at which the Company gives
the Purchasers written notice of the suspension of the use of said prospectus
and ending at the time the Company gives the Purchasers written notice that the
Purchasers may thereafter effect sales pursuant to said prospectus. The Company
agrees to file such amendment, supplement or report as soon as practicable
following such notice of suspension.

        (c)     Upon any sale of Registrable Securities pursuant to the
Registration Statement, each Purchaser shall deliver to the transfer agent a
certificate of subsequent sale in the form attached hereto as Appendix F.

        (d)     None of the Securities or Warrant Shares shall be transferable
except upon the conditions specified in this Section 6, which are intended to
ensure compliance with the provisions of the Securities Act. Each Purchaser will
cause any proposed transferee of the Securities or the Warrant Shares held by
such Purchaser to agree to take and hold such Securities or Warrant Shares
subject to the provisions and upon the conditions specified in this Section 6 if
and to the extent that such Securities or Warrant Shares continue to be
restricted securities in the hands of the transferee.

18

--------------------------------------------------------------------------------

        Section 6.3. Termination Of Conditions And Obligations.

        (a)     The conditions precedent imposed by Section 6.2 above regarding
the transferability of the Securities or Warrant Shares shall cease and
terminate as to any particular number of the Securities or Warrant Shares upon
the date on which the Purchaser may sell without volume limitations all such
Securities or Warrant Shares then held by the Purchaser without registration by
reason of Rule 144 or any other rule of similar effect.

        (b)     The expiration or termination of this Agreement for any reason
will have no effect on the rights of any of the parties under the provisions of
this Section 6.

Section 7. Legends. (a) Such Purchaser understands and agrees that each
certificate or other document evidencing any of the Securities or Warrant Shares
shall be endorsed with the legend in the form set forth below, and such
Purchaser covenants that such Purchaser will not transfer the shares represented
by any such certificate without complying with the restrictions on transfer
described in the legend endorsed on such certificate (unless there is in effect
a registration statement under the Securities Act covering such proposed
transfer, such securities have been sold under Rule 144 promulgated under the
Securities Act (“Rule 144”) or as otherwise permitted by the provisions of
Section 6.2 above) and understands that the Company will refuse to register a
transfer of any Securities or Warrant Shares unless the conditions specified in
the following legend are satisfied:

  “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. EXCEPT AS
SPECIFIED IN THIS LEGEND, SUCH SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED, OR OTHERWISE TRANSFERRED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT THERETO UNDER SUCH ACT UNLESS SOLD
PURSUANT TO RULE 144 OF SUCH ACT OR UNLESS SUCH SALE, PLEDGE, HYPOTHECATION OR
TRANSFER IS OTHERWISE EXEMPT FROM REGISTRATION AND ANY APPLICABLE STATE
SECURITIES LAWS. THE COMPANY MAY REQUEST A WRITTEN OPINION OF COUNSEL,
REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT REGISTRATION IS NOT
REQUIRED IN CONNECTION WITH SUCH SALE OR OTHER TRANSFER.”  


        (b)     Such certificates shall not contain any legend (i) while a
Registration Statement (as defined below) covering the resale of the Registrable
Securities is effective under the Securities Act, (ii) following any sale of
such Registrable Securities pursuant to an effective Registration Statement or
Rule 144, or (iii) if such Securities or Warrant Shares are eligible for sale
under Rule 144(k). Following the effective date of the Registration Statement or
at such earlier time as a legend is no longer required for certain Securities or
Warrant Shares, the Company will, no later than three trading days following the
delivery by a Purchaser to the Company or the Company’s transfer agent of a
legended certificate representing such securities, deliver or cause to be
delivered to such Purchaser a certificate representing such securities that is
free from all restrictive and other legends.

19

--------------------------------------------------------------------------------

        (c)     Such Purchaser covenants that such Purchaser will not transfer
the Registrable Securities represented by any certificate without complying with
any applicable requirements under the Securities Act to deliver the final
prospectus included in the effective Registration Statement to any offeree of
such Registrable Securities.

Section 8. Indemnification.

        (a)     For purposes of this Section 8:

  (i)

the term “Purchaser” shall include the Purchaser and any affiliate (as such term
is defined pursuant to Rule 12b-2 promulgated under the Exchange Act) of such
Purchaser;


  (ii)

the term “Prospectus” shall mean the prospectus and any amendment or supplement
thereto in the form first filed with the Commission pursuant to Rule 424(b)
promulgated under the Securities Act or, if no Rule 424(b) filing is required,
filed as part of the Registration Statement at the time of effectiveness, as
supplemented or amended from time to time; and


  (iii)

the term “Registration Statement” shall include any final prospectus, exhibit,
supplement or amendment included in or relating to the Registration Statement.


        (b)     The Company agrees to indemnify and hold harmless each of the
Purchasers and each Person, if any, who controls any Purchaser within the
meaning of the Securities Act, against any losses, claims, damages, liabilities
or expenses, joint or several, to which such Purchasers or such controlling
Person may become subject, under the Securities Act, the Exchange Act, or any
other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of the Company), insofar as such losses,
claims, damages, liabilities or expenses (or actions in respect thereof as
contemplated below) arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact contained in the Registration
Statement or Prospectus, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading, or arise out of or are based in whole or
in part on any inaccuracy in the representations and warranties of the Company
contained in this Agreement, or any failure of the Company to perform its
obligations hereunder, and will reimburse each Purchaser and each such
controlling Person for any legal and other expenses reasonably incurred as such
expenses

20

--------------------------------------------------------------------------------

are reasonably incurred by such Purchaser or such controlling Person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action; provided, however, that
the Company will not be liable in any such case to the extent that any such
loss, claim, damage, liability or expense arises out of or is based upon (i) an
untrue statement or alleged untrue statement or omission or alleged omission
made in the Registration Statement or Prospectus in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the Purchaser expressly for use therein, (ii) the failure of such Purchaser to
comply with the covenants and agreements contained in Section 6.2 above
respecting sale of the Securities and the Warrant Shares, (iii) the inaccuracy
of any representations made by such Purchaser herein or (iv) any statement or
omission in any Prospectus that is corrected in any subsequent Prospectus that
was delivered to the Purchaser a reasonable time prior to the pertinent sale or
sales by the Purchaser, and provided that the Purchaser has been notified by the
Company that such earlier Prospectus should no longer be delivered by the
Purchaser.

        (c)     Each Purchaser will severally, and not jointly, indemnify and
hold harmless the Company, each of its directors, each of its officers who
signed the Registration Statement and each Person, if any, who controls the
Company within the meaning of the Securities Act, against any losses, claims,
damages, liabilities or expenses to which the Company, each of its directors,
each of its officers who signed the Registration Statement or controlling Person
may become subject, under the Securities Act, the Exchange Act, or any other
federal or state statutory law or regulation, or at common law or otherwise
(including in settlement of any litigation, if such settlement is effected with
the written consent of such Purchaser) insofar as such losses, claims, damages,
liabilities or expenses (or actions in respect thereof as contemplated below)
arise out of or are based upon (i) any failure by such Purchaser to comply with
the covenants and agreements contained in Section 6.2 above respecting the sale
of the Securities and the Warrant Shares, (ii) the inaccuracy of any
representation made by such Purchaser herein or (iii) any untrue or alleged
untrue statement of any material fact contained in the Registration Statement or
the Prospectus, or the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances in which they were made, not misleading, in each
case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Registration Statement or Prospectus in reliance upon and in conformity with
written information furnished to the Company by or on behalf of such Purchaser
expressly for use therein, and will reimburse the Company, each of its
directors, each of its officers who signed the Registration Statement or
controlling Person for any legal and other expense reasonably incurred, as such
expenses are reasonably incurred by the Company, each of its directors, each of
its officers who signed the Registration Statement or controlling Person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action; provided, however, that
the aggregate liability of any Purchaser hereunder shall not exceed the Purchase
Price paid by such Purchaser to the Company on the Closing Date. No Purchaser
shall be liable for the indemnification obligations of any other Purchaser.

21

--------------------------------------------------------------------------------

        (d)     Promptly after receipt by an indemnified party under this
Section 8 of notice of the threat or commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party under this Section 8, promptly notify the indemnifying party
in writing thereof, but the omission so to notify the indemnifying party will
not relieve it from any liability which it may have to any indemnified party
hereunder or otherwise to the extent it is not prejudiced as a result of such
failure. In case any such action is brought against any indemnified party and
such indemnified party seeks or intends to seek indemnity from an indemnifying
party, the indemnifying party will be entitled to participate in, and, to the
extent that it may wish, jointly with all other indemnifying parties similarly
notified, to assume the defense thereof with counsel reasonably satisfactory to
such indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be a conflict
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of its election to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 8 for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof unless (i) the indemnified party shall have employed
such counsel in connection with the assumption of legal defenses in accordance
with the proviso to the preceding sentence (it being understood, however, that
the indemnifying party shall not be liable for the expenses of more than one
separate counsel, reasonably satisfactory to the indemnifying party,
representing the indemnified parties who are parties to such action) or (ii) the
indemnified party shall not have employed counsel reasonably satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of action, in each of which cases the reasonable
fees and expenses of counsel shall be at the expense of the indemnifying party.

Section 9. Notices.

        (a)     All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed by first-class registered or
certified airmail, confirmed facsimile or nationally recognized overnight
express courier postage prepaid, and shall be as addressed as follows:

        if to the Company, to:


  Palatin Technologies, Inc.
4-C Cedar Brook Drive
Cedar Brook Corporate Center
Cranbury, NJ 08512
Attention: Carl Spana, President and CEO
Telephone No.: (609) 495-2200
Telecopy No.: (609) 495-2201


22

--------------------------------------------------------------------------------

        with a copy to:

  Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
Chrysler Center
666 Third Avenue
New York, New York 10017
Attention: Faith Charles, Esq.
Telephone No.: (212) 692-6770
Telecopy No.: (212) 983-3115


and if to any Purchaser, at its address as set forth in Appendix A hereto, or at
such other address or addresses as may have been previously furnished to the
Company in writing in accordance with this Section 9.

        (b)     Such notices or other communications shall be deemed delivered
upon receipt, in the case of overnight delivery, personal delivery, facsimile
transmission (as evidenced by the confirmation thereof), or mail.

Section 10. Miscellaneous.

        Section 10.1. Amendments. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively) only with
the written consent of the Company and each Purchaser. Any amendment or waiver
effected in accordance with this Section 10.1 shall be binding upon each holder
of any securities purchased under this Agreement at the time outstanding
(including securities into which such securities are convertible), each future
holder of all such securities, and the Company.

        Section 10.2. Headings. The headings of the various sections of this
Agreement are for convenience of reference only and shall not be deemed to be
part of this Agreement.

        Section 10.3. Severability. In the event that any provision in this
Agreement is held to be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

        Section 10.4. Governing Law And Forum. This Agreement shall be governed
by and construed in accordance with the laws of the State of New York. The
parties hereto agree to submit to the exclusive jurisdiction of the federal and
state courts of the State of New York with respect to the interpretation of this
Agreement or for the purposes of any action arising out of or related to this
Agreement.

23

--------------------------------------------------------------------------------

        Section 10.5. Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall constitute an original, and all of which
together shall constitute one and the same instrument. In the event that any
signature is delivered via facsimile transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature page were an original hereof.

        Section 10.6. Entire Agreement. This Agreement contains the entire
understanding of the parties with respect to the matters covered herein,
supersede all prior agreements and understandings with respect to such matters
and executed by and among the Company and any of the Purchasers, and, except as
specifically set forth herein or therein, neither the Company nor the Purchasers
make any representation, warranty, covenant or undertaking with respect to such
matters.

        Section 10.7. Independent Nature Of Purchasers’ Obligations And Rights.
The obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein and no action taken by
any Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as
a partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group, or are deemed affiliates (as such term is defined under the Exchange
Act) with respect to such obligations or the transactions contemplated by this
Agreement. Each Purchaser shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.

        Section 10.8. Expenses. Each party hereto shall pay all costs and
expenses incurred by it in connection with the execution and delivery of this
Agreement, and all the transactions contemplated thereby, including fees of
legal counsel.

24

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered by their duly authorized representatives as of the day
and year first above written.


                                 PALATIN TECHNOLOGIES, INC.

                                 By:_____________________________
                                       Name:
                                       Title:



                                  Purchaser:_______________________

                                 By:_____________________________
                                       Name:
                                       Title:



                                 Purchaser:_______________________

                                 By:_____________________________
                                       Name:
                                       Title:




                                 Purchaser:_______________________

                                 By:_____________________________
                                       Name:
                                       Title:




25

--------------------------------------------------------------------------------


                                                              APPENDIX A

                                                        SCHEDULE OF PURCHASERS


-------------------------------------------------------------------------------------------------------------------
      Purchaser                Purchaser Address         Aggregate Number    Aggregate Number    Aggregate Purchase
                                                             of Shares         of Warrants               Price
-------------------------------------------------------------------------------------------------------------------
Albert Fried Jr.        c/o Albert Fried & Co.               1,000,000           150,000             $3,250,000
                        60 Broad Street, 39th Floor
                        New York, NY  10014
-------------------------------------------------------------------------------------------------------------------
Marc Florin             12 Barkers Pt. Road                   45,000              6,750               $146,250
                        Sands Point, NY  11050
-------------------------------------------------------------------------------------------------------------------
Alexandra Global        767 Third Avenue, 39th Floor         1,000,000           150,000             $3,250,000
Master Fund LTD         New York, NY  10017

-------------------------------------------------------------------------------------------------------------------
Atlas Equity I, Ltd.    181 W. Madison, Suite 3600            300,000             45,000              $975,000
                        Chicago, IL  60602
-------------------------------------------------------------------------------------------------------------------
Clariden                Clariden Bank                         400,000             60,000             $1,300,000
Biotechnology Equity    Claridenstrasse 26
Fund                    Postfach CH-8022
                        Zurich, Germany
-------------------------------------------------------------------------------------------------------------------
Clearwater Fund I,      611 Druid Road East, Suite 200        150,000             22,500              $487,500
L.P.                    Clearwater, FL  33756
-------------------------------------------------------------------------------------------------------------------
Clearwater Offshore     611 Druid Road East, Suite 200        150,000             22,500              $487,500
Fund, Ltd               Clearwater, FL  33756
-------------------------------------------------------------------------------------------------------------------
Deutsche Bank AG,       527 Madison Avenue, 8th Floor         500,000             75,000             $1,625,000
London Branch           New York, NY  10022
-------------------------------------------------------------------------------------------------------------------
Elliott Associates,     712 Fifth Avenue, 35th Floor          280,000             42,000              $910,000
L.P.                    New York, NY  10019
-------------------------------------------------------------------------------------------------------------------
Elliott                 c/o Elliott Mgmt.                     420,000             63,000             $1,365,000
International, L.P.     712 Fifth Avenue, 35th Floor
                        New York, NY  10019
-------------------------------------------------------------------------------------------------------------------
SG Private Banking      Avenue de Rumine 20                   47,500              7,125               $154,375
(Suisse) SA             1005 Lausanne
                        Switzerland
-------------------------------------------------------------------------------------------------------------------
Lombard Odier Darier    11, rue de la Corraterie              300,000             45,000              $975,000
Hentsch & Cie           Case postale
                        1211 Geneve 11
                        Switzerland
-------------------------------------------------------------------------------------------------------------------
Alfa-Tech L.L.C.        2 North Riverdale Plaza               615,385           92,307.75          $2,000,001.25
                        Suite 1500
                        Chicago, IL  60606
-------------------------------------------------------------------------------------------------------------------
Lurie Investment        2 North Riverdale Plaza               384,615           57,692.25          $1,249,998.75
Fund, L.L.C.            Suite 1500
                        Chicago, IL  60606
-------------------------------------------------------------------------------------------------------------------
Oppenheim Prumerica     4 rue Jean Monnet                     200,000             30,000              $650,000
Asset Management        L-2180
S.a.r.l.                Luxembourg
on behalf of MEDICAL
BioHe@lth-Trends
-------------------------------------------------------------------------------------------------------------------
Hauck & Aufhaeuser      23, Avenue de la Liberte              25,000              3,750               $81,250
Banquiers Luxembourg    L-1931
S.A.                    Luxembourg
on behalf of
VCH Expert Bio Tech
-------------------------------------------------------------------------------------------------------------------






A-1

--------------------------------------------------------------------------------



-------------------------------------------------------------------------------------------------------------------
Perry Partners          Citco Building                        375,000             56,250             $1,218,750
International, Inc.     Wickhams Cay
                        P.O. Box 662
                        Roadtown, Tortola
                        B.V.I.
-------------------------------------------------------------------------------------------------------------------
Perry Partners LP       599 Lexington Avenue                  125,000             18,750              $406,250
                        New York, NY  10022
-------------------------------------------------------------------------------------------------------------------
Porter Partners, L.P.   300 Drakes Landing Road               240,000             36,000              $780,000
                        Suite 175
                        Greenbrae, CA  94904
-------------------------------------------------------------------------------------------------------------------
EDJ Limited             c/o Deltec Bank and Trust             60,000              9,000               $195,000
                        Deltec House / Lyford Cay
                        P.O. Box N-3229
                        Nassau, Bahamas
-------------------------------------------------------------------------------------------------------------------
David D. May            605 Third Avenue, 19th Floor          15,000              2,250               $48,750
                        New York, NY  10158
-------------------------------------------------------------------------------------------------------------------
Sanford Prater          37 Gordon Road                        15,000              2,250               $48,750
                        Essex Falls, NJ  07021
-------------------------------------------------------------------------------------------------------------------
Catalyst                605 Third Avenue, 19th Floor          16,300              2,445               $52,975
International LTD       New York, NY  10158
-------------------------------------------------------------------------------------------------------------------
Quantum Partners, LDC   605 Third Avenue, 19th Floor          44,800              6,720               $145,600
                        New York, NY  10158
-------------------------------------------------------------------------------------------------------------------
Catalyst Partners LP    605 Third Avenue, 19th Floor          17,300              2,595               $56,225
                        New York, NY  10158
-------------------------------------------------------------------------------------------------------------------
Ridgecrest Partners     605 Third Avenue, 19th Floor          14,800              2,220               $48,100
LTD                     New York, NY  10158
-------------------------------------------------------------------------------------------------------------------
Ridgecrest Partners,    605 Third Avenue, 19th Floor          54,300              8,145               $176,475
QP, LP                  New York, NY  10158
-------------------------------------------------------------------------------------------------------------------
Ridgecrest Partners LP  605 Third Avenue, 19th Floor           2,500               375                 $8,125
                        New York, NY  10158
-------------------------------------------------------------------------------------------------------------------
The Sagitta             80 Harcourt Street                    100,000             15,000              $325,000
Healthcare Fund         Dublin 2
                        Ireland
-------------------------------------------------------------------------------------------------------------------
South Ferry L.P. #2     1 State Street Plaza                  30,000              4,500               $97,500
                        New York, NY  10004
-------------------------------------------------------------------------------------------------------------------
Fulton St. Capitol LLC  140 Fulton Street                     20,000              3,000               $65,000
                        Lawrence, NY  11559
-------------------------------------------------------------------------------------------------------------------
Stephen E. Garcia       700 Hunter Road                       45,000              6,750               $146,250
                        Glenview, IL  60025
-------------------------------------------------------------------------------------------------------------------



A-2

--------------------------------------------------------------------------------


APPENDIX B

FORM OF WARRANT CERTIFICATE

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE.
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN
FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED
TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.

_______ Warrants

PALATIN TECHNOLOGIES, INC.

COMMON STOCK PURCHASE WARRANT CERTIFICATE

THE WARRANTS EVIDENCED BY THIS CERTIFICATE

ARE NOT EXERCISABLE AFTER 5:00 P.M.,

NEW YORK CITY TIME, ON

January 26, 2009

THIS CERTIFIES THAT:

_____________________ or registered assigns is the registered holder (the
“Registered Holder”) of the number of Warrants set forth above, each of which
represents the right to purchase from Palatin Technologies, Inc., a Delaware
corporation (the “Company”), ____________ fully paid and nonassessable shares of
Common Stock, par value $0.01 per share (the “Common Stock”), of the Company, at
the initial exercise price of $4.06 per Warrant (the “Exercise Price”) at any
time prior to the Expiration Date (as hereinafter defined), by surrendering this
Warrant Certificate, with the Form of Election to Purchase duly executed at the
principal office of the Company and by paying in full the Exercise Price, plus
transfer taxes, if any. The term “Warrant” as used herein shall include this
Warrant, and any warrants delivered in substitution or exchange therefor as
provided herein. Payment of the Exercise Price shall be made (i) in United
States currency, by certified check or money order payable to the order of the
Company, or (ii) by “cashless exercise” in accordance with the provisions below,
but only when a registration statement under the Act for the resale of the
shares of Common Stock issuable upon exercise of the Warrants is not then in
effect.

        The Warrants have been issued pursuant to a private placement of Common
Stock and Warrants.

B-1

--------------------------------------------------------------------------------

  This Warrant Certificate is issued under and in accordance with the Securities
Purchase Agreement dated as of January 26, 2004, (the “Securities Purchase
Agreement”) between the Company and the Registered Holder, as amended and is
subject to the terms and provisions contained in the Securities Purchase
Agreement. Section 6 of the Securities Purchase Agreement governs the
registration rights of the shares of Common Stock underlying the Warrants.
Unless otherwise defined herein, the capitalized terms used herein shall have
the meaning assigned to such terms in the Securities Purchase Agreement.


        Notwithstanding any provisions herein to the contrary, if (i) the Per
Share Market Value of one share of Common Stock is greater than the Exercise
Price (at the date of calculation as set forth below) and (ii) a registration
statement under the Act for the resale of the shares of Common Stock issuable
upon exercise of the Warrants is not then in effect, in lieu of exercising this
Warrant by payment of cash, the Registered Holder may exercise this Warrant by a
cashless exercise and shall receive the number of shares of Common Stock equal
to an amount (as determined below) by surrender of this Warrant at the principal
office of the Company together with the properly endorsed Election to Purchase
in which event the Company shall issue to the Registered Holder a number of
shares of Common Stock computed using the following formula:


             X = Y - (A)(Y)
                     ------
                        B

Where        X =   the number of shares of Common Stock to be issued to the Registered Holder.

             Y =   the number of shares of Common Stock purchasable upon exercise of all of the Warrant or, if only a portion
                   of the Warrant is being exercised, the portion of the Warrant being exercised.

             A =   the Exercise Price.

             B =   the Per Share Market Value of one share of Common Stock.


          “Per Share Market Value” means on any particular date (a) the closing
bid price per share of the Common Stock on such date on the American Stock
Exchange (“AMEX”) Market System or another registered national stock exchange on
which the Common Stock is then listed, or if there is no such price on such
date, then the closing bid price on such exchange or quotation system on the
date nearest preceding such date, or (b) if the Common Stock is not listed then
on AMEX or any registered national stock exchange, the closing bid price for a
share of Common Stock in the over-the-counter market, as reported by the
over-the-counter electronic bulletin board (the “OTC Bulletin Board”) or in the
National Quotation Bureau Incorporated or similar organization or agency
succeeding to its functions of reporting prices) at the close of business on
such date, or (c) if the Common Stock is not then reported by the OTC Bulletin
Board or the National Quotation Bureau Incorporated (or similar organization or
agency succeeding to its functions of reporting prices), then the average of the
“Pink Sheet” quotes for the relevant conversion period, as determined in good
faith by the holder, or (d) if the Common Stock is not then publicly traded the
fair market value of a share of Common Stock as determined by the Board of
Directors of the Company.


B-2

--------------------------------------------------------------------------------

        As soon as practicable after the date of exercise of any Warrants, the
Company shall issue, or cause the transfer agent for the Common Stock, if any,
to issue a certificate or certificates for the number of full shares of Common
Stock to which such Registered Holder is entitled, registered in accordance with
the instructions set forth in the Form of Election to Purchase. All shares of
Common Stock issued upon the exercise of any Warrants shall be validly
authorized and issued, fully paid and nonassessable, and free from all taxes,
liens and charges created by the Company in respect of the issue thereof. Each
person in whose name any such certificate for shares of Common Stock is issued
shall for all purposes be deemed to have become the holder of record of the
Common Stock represented thereby on the date of exercise of the Warrants
resulting in the issuance of such shares, irrespective of the date of issuance
or delivery of such certificate for shares of Common Stock.

  In the event that less than all of the Warrants represented by a Warrant
Certificate are exercised, the Company shall execute and mail, by first-class
mail, within 30 days of the date of exercise, to the Registered Holder of such
Warrant Certificate, or such other person as shall be designated in the Form of
Election to Purchase, a new Warrant Certificate representing the number of full
Warrants not exercised. In no event shall a fraction of a Warrant be exercised,
and the Company shall distribute no Warrant Certificates representing fractions
of Warrants. Final fractions of shares shall be treated as provided for herein.


  The Company shall at all times reserve and keep available for issuance upon
the exercise of Warrants a number of its authorized but unissued shares of
Common Stock that will be sufficient to permit the exercise in full of all
outstanding Warrants.


        Subject to the provisions hereof, the Exercise Price in effect from time
to time shall be subject to adjustment, as follows:

B-3

--------------------------------------------------------------------------------

        (a)     In case the Company shall at any time after the date hereof (i)
declare a dividend on the outstanding Common Stock payable in shares of its
capital stock, (ii) subdivide the outstanding Common Stock, (iii) combine the
outstanding Common Stock into a smaller number of shares, or (iv) issue any
shares of its capital stock by reclassification of the Common Stock (including
any such reclassification in connection with a consolidation or merger in which
the Company is the continuing corporation), then, in each case, the Exercise
Price, and the number of shares of Common Stock issuable upon exercise of the
Warrants in effect at the time of the record date for such dividend or of the
effective date of such subdivision, combination, or reclassification, shall be
proportionately adjusted so that the Holders of the Warrants after such time
shall be entitled to receive the aggregate number and kind of shares which, if
such Warrants had been exercised immediately prior to such time, such Registered
Holders would have owned upon such exercise and been entitled to receive by
virtue of such dividend, subdivision, combination or reclassification. Such
adjustment shall be made successively whenever any event listed above shall
occur.

        (b)     In case the Company shall issue or fix a record date for the
issuance to all holders of Common Stock of rights, options, or warrants to
subscribe for or purchase Common Stock (or securities convertible into or
exchangeable for Common Stock) at a price per share (or having a conversion or
exchange price per share, if a security convertible into or exchangeable for
Common Stock) less than the Current Market Price per share of Common Stock (as
determined below) on such record date, then, in each case, the Exercise Price
shall be adjusted by multiplying the Exercise Price in effect immediately prior
to such record date by a fraction, the numerator of which shall be the number of
shares of Common Stock outstanding on such record date plus the number of shares
of Common Stock which the aggregate offering price of the total number of shares
of Common Stock so to be offered (or the aggregate initial conversion or
exchange price of the convertible or exchangeable securities so to be offered)
would purchase at such Current Market Price and the denominator of which shall
be the number of shares of Common Stock outstanding on such record date plus the
number of additional shares of Common Stock so issued or to be offered for
subscription or purchase (or into which the convertible or exchangeable
securities so to be offered are initially convertible or exchangeable). Such
adjustment shall become effective at the close of business on such record date;
provided, however, that, to the extent the shares of Common Stock (or securities
convertible into or exchangeable for shares of Common Stock) are not delivered,
the Exercise Price shall be readjusted after the expiration of such rights,
options, or warrants (but only with respect to Warrants exercised after such
expiration), to the Exercise Price which would then be in effect had the
adjustments made upon the issuance of such rights, options, or warrants been
made upon the basis of delivery of only the number of shares of Common Stock (or
securities convertible into or exchangeable for shares of Common Stock) actually
issued and the Exercise Price shall also be adjusted for any subsequent
adjustment or other change to the number of shares of Common Stock issuable upon
exercise, exchange or conversion of such rights, options, warrants or other
securities. Notwithstanding anything to the contrary contained herein, no
adjustment shall be made to the Exercise Price until any condition to the
vesting of such rights, options or warrants shall be fulfilled or satisfied (and
then only with respect to the portion thereof which shall have vested). In case
any subscription price may be paid in a consideration part or all of which shall
be in a form other than cash, the value of such consideration shall be as
determined in good faith by the board of directors of the Company, whose
determination shall be conclusive absent manifest error. Shares of Common Stock
owned by or held for the account of the Company or any majority-owned subsidiary
shall not be deemed outstanding for the purpose of any such computation. If any
event occurs of the type contemplated by the provisions of this paragraph but
not expressly provided for by such provisions (including, without limitation,
the granting of stock appreciation rights, phantom stock rights or other rights
with equity features), then the Board shall make an appropriate adjustment in
the Exercise Price so as to equitably protect the rights of holders of this
Warrant.

        (c)     In case the Company shall distribute to all holders of Common
Stock (including any such distribution made to the stockholders of the Company
in connection with a consolidation or merger in which the Company is the
continuing corporation) evidences of its indebtedness, cash (other than any cash
dividend which, together with any cash dividends paid within the twelve (12)
months prior to the record date for such distribution, does not exceed 5% of the
Current Market Price at the record date for such distribution) or assets (other
than distributions and dividends payable in shares of Common Stock), or rights,
options, or warrants to subscribe for or purchase Common Stock, or securities
convertible into or exchangeable for

B-4

--------------------------------------------------------------------------------

shares of Common Stock (excluding those with respect to the issuance of which an
adjustment of the Exercise Price is provided pursuant to the foregoing
paragraph), then, in each case, the Exercise Price shall be adjusted by
multiplying the Exercise Price in effect immediately prior to the record date
for the determination of stockholders entitled to receive such distribution by a
fraction, the numerator of which shall be the Current Market Price per share of
Common Stock on such record date, less the fair market value (as determined in
good faith by the board of directors of the Company, whose determination shall
be conclusive absent manifest error) of the portion of the evidences of
indebtedness or assets so to be distributed, or of such rights, options, or
warrants or convertible or exchangeable securities, or the amount of such cash,
applicable to one share, and the denominator of which shall be such Current
Market Price per share of Common Stock. Such adjustment shall become effective
at the close of business on such record date.

  For the purpose of any computation under this Warrant, the Current Market
Price per share of Common Stock on any date shall be deemed to be the average of
the daily closing prices for the five (5) consecutive trading days immediately
preceding the date in question. The closing price for each day shall be (a) the
last reported sales price regular way or, in case no such reported sale takes
place on such day, the closing bid price regular way, in either case on the
principal national securities exchange or market system (including, for purposes
hereof, the AMEX Market System on which the Common Stock, is listed (Symbol,
PTN) or admitted to trading, (b) if the Common Stock, is not listed or admitted
to trading on any national securities exchange or market system, the highest
reported bid price for the Common Stock, as furnished by the National
Association of Securities Dealers, Inc. or a similar organization if AMEX is no
longer reporting such information, or (c) if on any such date the Common Stock
is not listed or admitted to trading on any national securities exchange and is
not quoted by AMEX or any similar organization, as determined by reference to
the “pink sheets” published by the National Quotation Bureau or, if not so
published, by such other method of determining the market value of a share of
Common Stock, as the board of directors of the Company shall in good faith from
time to time deem to be fair, whose determination shall be conclusive absent
manifest error shall be used.


  No adjustment in the Exercise Price shall be required if such adjustment is
less than $.05; provided, however, that any adjustments which by reason of this
Warrant are not required to be made shall be carried forward and taken into
account in any subsequent adjustment. All calculations under this Warrant shall
be made to the nearest cent or to the nearest one thousandth of a share, as the
case may be.


  In any case in which this Warrant shall require that an adjustment in the
Exercise Price be made effective as of a record date for a specified event, the
Company may elect to defer, until the occurrence of such event, issuing to the
Registered Holders of the Warrants, if any Registered Holder has exercised a
Warrant after such record date, the shares of Common Stock, if any, issuable
upon such exercise over and above the shares of Common Stock, if any, issuable
upon such exercise on the basis of the Exercise Price in effect prior to such
adjustment; provided, however, that the Company shall deliver to such exercising
Registered Holder a due bill or other appropriate instrument evidencing such
Registered Holder’s right to receive such additional shares upon the occurrence
of the event requiring such adjustment.


B-5

--------------------------------------------------------------------------------

  Upon each adjustment of the Exercise Price as a result of the calculations
made above the Warrants shall thereafter evidence the right to purchase, at the
adjusted Exercise Price, that number of shares (calculated to the nearest
thousandth) obtained by dividing (A) the product obtained by multiplying the
number of shares purchasable upon exercise of the Warrants prior to adjustment
of the number of shares by the Exercise Price in effect prior to adjustment of
the Exercise Price by (B) the Exercise Price in effect after such adjustment of
the Exercise Price.


  In case of any capital reorganization, other than in the cases referred to
above, or the consolidation or merger of the Company with or into another
corporation (other than a merger or consolidation in which the Company is the
continuing corporation and which does not result in any reclassification of the
outstanding shares of Common Stock or the conversion of such outstanding shares
of Common Stock into shares of other stock or other securities or property), or
the sale of the property of the Company as an entirety or substantially as an
entirety (collectively such actions being hereinafter referred to as
“Reorganizations”), there shall thereafter be deliverable upon exercise of any
Warrant (in lieu of the number of shares of Common Stock theretofore
deliverable) the number of shares of stock or other securities or property to
which a Registered Holder of the number of shares of Common Stock which would
otherwise have been deliverable upon the exercise of such Warrant would have
been entitled upon such Reorganization if such Warrant had been exercised in
full immediately prior to such Reorganization. In case of any Reorganization,
appropriate adjustment, as determined in good faith by the Board of Directors of
the Company, shall be made in the application of the provisions herein set forth
with respect to the rights and interests of Registered Holders so that the
provisions set forth herein shall thereafter be applicable, as nearly as
practicable, in relation to any shares or other property thereafter deliverable
upon exercise of Warrants. The Company shall not effect any such Reorganization,
unless upon or prior to the consummation thereof the successor corporation, or
if the Company shall be the surviving corporation in any such Reorganization and
is not the issuer of the shares of stock or other securities or property to be
delivered to holders of shares of the Common Stock outstanding at the effective
time thereof, then such issuer, shall assume by written instrument the
obligation to deliver to the Registered Holder of any Warrant Certificate such
shares of stock, securities, cash or other property as such holder shall be
entitled to purchase in accordance with the foregoing provisions.
Notwithstanding anything to the contrary contained herein, in the event of sale
or conveyance or other transfer of all or substantially all of the assets of the
Company as a part of a plan for liquidation of the Company, all rights to
exercise any Warrant shall terminate thirty (30) days after the Company gives
written notice to each Registered Holder of a Warrant Certificate that such sale
or conveyance of other transfer has been consummated.


B-6

--------------------------------------------------------------------------------

  In case of any reclassification or change of the shares of Common Stock
issuable upon exercise of the Warrants, including, without limitation, in any
reorganization (other than a change in par value or from no par value to a
specified par value, or as a result of a subdivision or combination, but
including any change in the shares into two or more classes or series of
shares), the Registered Holders of the Warrants shall have the right thereafter
to receive upon exercise of the Warrants solely the kind and amount of shares of
stock and other securities, property, cash, or any combination thereof
receivable upon such reclassification or change by a Registered Holder of the
number of shares of Common Stock for which the Warrants might have been
exercised immediately prior to such reclassification or change and the term
“Common Stock” shall thereafter include, without limitation, such stock and
other securities. Thereafter, appropriate provision shall be as nearly
equivalent as practicable to the adjustments in this Warrant. The above
provisions of this paragraph shall similarly apply to successive
reclassifications and changes of shares of Common Stock.


  Notwithstanding anything to the contrary herein contained, in the event of a
transaction contemplated by the prior paragraph in which the surviving,
continuing, successor, or purchasing corporation demands that all outstanding
Warrants be extinguished prior to the closing date of the contemplated
transaction, the Company shall give prior notice (the “Merger Notice”) thereof
to the Registered Holders advising them of such transaction. The Registered
Holders shall have ten (10) days after the date of the Merger Notice to elect to
(i) exercise the Warrants in the manner provided herein or (ii) receive from the
surviving, continuing, successor, or purchasing corporation, with respect to
outstanding Warrants, the same consideration receivable by a Registered Holder
of the number of shares of Common Stock for which the Warrants might have been
exercised immediately prior to such consolidation, merger, sale, or purchase
reduced by such amount of the consideration as has a market value equal to the
exercise price of the Warrants, as determined by the Board of Directors of the
Company, whose determination shall be conclusive absent manifest error. If any
Registered Holder fails to timely notify the Company of its election, the Holder
shall be deemed for all purposes to have elected the option set forth in (ii)
above. Any amounts receivable by a Holder who has elected the option set forth
in (ii) above shall be payable at the same time as amounts payable to
stockholders in connection with any such transaction.


  Whenever the Exercise Price is adjusted as provided in this Warrant, the
Company will promptly obtain a certificate of the chief financial officer of the
Company setting forth the Exercise Price as so adjusted and a brief statement of
the facts accounting for such adjustment. Whenever any adjustment is made
pursuant to this Warrant, the Company shall cause notice of such adjustment to
be mailed to each Registered Holder of a Warrant Certificate within fifteen (15)
days thereafter, such notice to include in reasonable detail (i) the events
precipitating the adjustment, (ii) the computation of any adjustments, and (iii)
the Exercise Price, the number of shares or the securities or other property
purchasable upon exercise of each Warrant after giving effect to such
adjustment.


In no event shall the Exercise Price be adjusted below the par value per share
of the Common Stock.

In case at any time the Company shall propose:

B-7

--------------------------------------------------------------------------------

(a)

to pay any dividend or make any distribution on shares of Common Stock in shares
of Common Stock or make any other distribution (other than regularly scheduled
cash dividends which are not in a greater amount per share than the most recent
such cash dividend) to all holders of Common Stock; or


(b)

to issue any rights, warrants, or other securities to all holders of Common
Stock entitling them to purchase any additional shares of Common Stock or any
other rights, warrants, or other securities; or


(c)

to effect any reclassification or change of outstanding shares of Common Stock,
or any consolidation, merger, sale, lease, or conveyance of property, described
above; or


(d)

to effect any liquidation, dissolution, or winding-up of the Company;


then, in each such case, the Company shall cause notice of such proposed action
to be mailed to each Registered Holder of a Warrant Certificate. Such notice
shall be mailed, at least ten (10) days prior to the record date for determining
holders of the Common Stock for purposes of receiving such payment or offer or
at least ten (10) days prior to the earlier of the date upon which such action
is to take place or any record date to determine holders of Common Stock
entitled to receive such securities or other property, as the case may be.

  Irrespective of any adjustments pursuant to this Warrant, Warrant Certificates
theretofore or thereafter issued need not be amended or replaced, but
certificates thereafter issued shall bear an appropriate legend or other notice
of any adjustments.


  The Company shall not be required upon the exercise of any Warrant to issue
fractional shares of Common Stock which may result from adjustments in
accordance with this Warrant to the Exercise Price or number of shares of Common
Stock purchasable under each Warrant. If more than one Warrant is exercised at
one time by the same Registered Holder, the number of full shares of Common
Stock which shall be deliverable shall be computed based on the number of shares
deliverable in exchange for the aggregate number of Warrants exercised. With
respect to any final fraction of a share called for upon the exercise of any
Warrant or Warrants, the Company shall pay a cash adjustment in respect of such
final fraction in an amount equal to the same fraction of the Current Market
Price of a share of Common Stock calculated in accordance with this Warrant.


  If any change to the capitalization of the Company should occur with respect
to which a favorable adjustment to the rights and interests of the Registered
Holders of the Warrants should be made, and such adjustment is not otherwise
provided for in this Warrant, such appropriate adjustment should be made as
determined in good faith by the Board of Directors of the Company.


  No Warrant may be exercised after 5:00 P.M., New York City time, on the
expiration date (the “Expiration Date”) which will be January 26, 2009. All
Warrants evidenced hereby shall thereafter become void.


B-8

--------------------------------------------------------------------------------

  No Warrant Certificate shall entitle the registered holder thereof to any of
the rights of a stockholder of the Company, including, without limitation, the
right to vote, to receive dividends and other distributions, to receive any
notice of, or to attend, meetings of stockholders or any other proceedings of
the Company.


  If any Warrant Certificate shall be mutilated, lost, stolen or destroyed, the
Company in its discretion may execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Warrant Certificate, or in lieu of or
in substitution for a lost, stolen or destroyed Warrant Certificate, a new
Warrant Certificate for the number of Warrants represented by the Warrant
Certificate so mutilated, lost, stolen or destroyed but only upon receipt of
evidence of such loss, theft or destruction of such Warrant Certificate, and of
the ownership thereof, and indemnity, if requested, all satisfactory to the
Company. Applicants for such substitute Warrant Certificates shall also comply
with such other reasonable regulations and pay such other reasonable charges
incidental thereto as the Company may prescribe. Any such new Warrant
Certificate shall constitute an original contractual obligation of the Company,
whether or not the allegedly lost, stolen, mutilated or destroyed Warrant
Certificate shall be at any time enforceable by anyone.


  Prior to the latest time at which the Warrants may be exercised, subject to
any applicable laws, rules or regulations restricting transferability, Warrant
Certificates, subject to the provisions hereof, may be split up, combined or
exchanged for other Warrant Certificates representing a like aggregate number of
Warrants or may be transferred in whole or in part. Any holder desiring to split
up, combine or exchange a Warrant Certificate or Warrant Certificates shall make
such request in writing delivered to the Company at its principal office and
shall surrender the Warrant Certificate or Warrant Certificates so to be split
up, combined or exchanged at said office with the Form of Assignment. Upon any
such surrender for split up, combination, exchange or transfer, the Company
shall execute and deliver to the person entitled thereto a Warrant Certificate
or Warrant Certificates, as the case may be, as so requested in the Form of
Assignment. The Company may require the holder to pay a sum sufficient to cover
any tax or governmental charge that may be imposed in connection with any split
up, combination, exchange or transfer of Warrant Certificates prior to the
issuance of any new Warrant Certificate.


  Any Warrant Certificate surrendered upon the exercise of Warrants or for split
up, combination, exchange or transfer, or purchased or otherwise acquired by the
Company, shall be canceled and shall not be reissued by the Company; and, except
as otherwise provided herein in case of the exercise of less than all of the
Warrants evidenced by a Warrant Certificate or in case of a split up,
combination, exchange or transfer, no Warrant Certificate shall be issued
hereunder in lieu of such canceled Warrant Certificate. Any Warrant Certificate
so canceled shall be destroyed by the Company.


  Every holder of a Warrant Certificate by accepting the same consents and
agrees with the Company and with every other holder of a Warrant Certificate
that:


B-9

--------------------------------------------------------------------------------

(a)

transfer of the Warrant Certificates shall be registered on the books of the
Company only if surrendered at the principal office of the Company, duly
endorsed or accompanied by a proper instrument of transfer; and


(b)

prior to due presentment for registration of transfer, the Company may deem and
treat the person in whose name the Warrant Certificate is registered as the
absolute owner thereof and of the Warrants evidenced thereby (notwithstanding
any notations of ownership or writing on the Warrant Certificates made by anyone
other than the Company) for all purposes whatsoever, and the Company shall not
be affected by any notice to the contrary.


        The laws of the State of New York shall govern this Warrant Certificate.

        IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to
be duly executed.

PALATIN TECHNOLOGIES, INC.

By:______________________________


B-10

--------------------------------------------------------------------------------

FORM OF

ELECTION TO PURCHASE

  The undersigned hereby irrevocably elects to exercise of the Warrants
represented by this Warrant Certificate and to purchase the shares of Common
Stock issuable upon the exercise of said Warrants, and requests that
certificates for such shares be issued and delivered as follows:


ISSUE

TO:

(NAME)

--------------------------------------------------------------------------------

(ADDRESS, INCLUDING ZIP CODE)

at

(SOCIAL SECURITY OR OTHER TAX IDENTIFYING NUMBER)

DELIVER

TO:

(NAME)

at

(ADDRESS, INCLUDING ZIP CODE)

  If the number of Warrants hereby exercised is less than all the Warrants
represented by this Warrant Certificate, the undersigned requests that a new
Warrant Certificate representing the number of full Warrants not exercised be
issued and delivered as set forth below.


--------------------------------------------------------------------------------

  In full payment of the purchase price with respect to the Warrants exercised
and transfer taxes, if any, the undersigned hereby tenders payment of $ by
certified check or money order payable in United States currency to the order of
the Company. In the event payment is being made by means of a cashless exercise,
then the undersigned authorizes the surrender of the number of shares of Common
Stock necessary for the full payment of the Exercise Price in accordance with
the terms and provisions of the Warrant Certificate.


--------------------------------------------------------------------------------

Dated:

--------------------------------------------------------------------------------

(Insert Social Security or (Signature of registered other identifying number
holder) of holder)

  (Signature of registered holder, if co-owned)


_________________

        NOTE: Signature must conform in all respects to name of holder as
specified on the face of the Warrant Certificate


--------------------------------------------------------------------------------

FORM OF

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto the
Assignee named below all of the rights of the undersigned represented by the
within Warrant Certificate, with respect to the number of Warrants set forth
below:

Name of Assignee Address No.of Warrants

and does hereby irrevocably constitute and appoint Attorney to make such
transfer on the books of Palatin Technologies, Inc. maintained for that purpose,
with full power of substitution in the premises.

Dated: , 200_.

_________________

(Insert Social Security or other identifying number of Signature holder)

  (Signature must conform in all respects to name of holder as specified on the
face of the Warrant Certificate.)


--------------------------------------------------------------------------------

C-1

APPENDIX C

FORM OF COMPANY COUNSEL OPINION

        The Placement Agents shall receive on the Closing Date from counsel for
the Company, an opinion (containing the customary exceptions and assumptions)
addressed to each of the Placement Agents and the Purchasers and dated such
Closing Date, and stating in effect that:

        (a)     Each of the Company and its subsidiary, RhoMed Incorporated,
have been duly incorporated and are validly existing as corporations in good
standing under the laws of their respective jurisdictions of incorporation. The
Company is duly qualified to transact business and is in good standing as a
foreign corporation in each jurisdiction in which the character or location of
its assets or properties or the nature of its business makes such qualification
necessary, except where the failure to so qualify or to be in good standing,
individually or in the aggregate, would not have a Material Adverse Effect.

        (b)     The Company has all requisite corporate power and authority to
own, lease and operate its properties and to conduct its business as now being
conducted and as described in the Memorandum and with respect to the Company to
enter into and perform its obligations under this Agreement and the Warrants and
to issue and sell the Securities and to issue the Warrant Shares. RhoMed
Incorporated does not own, lease or operate any property or conduct any
business.

        (c)     The authorized, issued and outstanding capital stock of the
Company is as set forth in the Memorandum under the caption “Capitalization” as
of the dates stated therein; all of the outstanding shares of common stock of
the Company have been duly and validly authorized and issued and are fully paid
and nonassessable. The Securities to be issued and sold by the Company pursuant
to this Agreement have been duly authorized for issuance and sale to the
Purchasers pursuant to this Agreement and, when issued and delivered by the
Company pursuant to this Agreement against payment of the consideration set
forth herein and pursuant to the rules and regulations of the American Stock
Exchange, will be validly issued, fully paid and nonassessable, and no holder of
the Securities is or will be subject to personal liability by reason of being
such a holder. The Warrant Shares have been duly authorized and reserved for
issuance and when issued against payment of the consideration set forth in the
Warrant will be validly issued, fully paid and nonassessable, and no holder of
the Warrant Shares is or will be subject to personal liability by reason of
being such a holder. The issuance and sale of the Securities and the issuance of
the Warrant Shares by the Company is not subject to any preemptive or other
similar rights of any securityholder of the Company. Except as disclosed in the
Memorandum, there are no preemptive or other rights to subscribe for or to
purchase or any restriction upon the voting or transfer of any securities of the
Company pursuant to the Company’s Certificate of Incorporation or by-laws or
other governing documents or any “Material Contracts” as listed in a scheduled
attached hereto or to our knowledge, any other agreements or other instruments
to which the Company is a party or by which it is bound. The Common Stock, the
Securities and the Warrant Shares conform in all material respects to the
descriptions thereof contained in the Memorandum. The form of certificate used
to evidence the Common Stock is in valid and sufficient form.

C-1

--------------------------------------------------------------------------------

        (d)     All necessary corporate action has been duly and validly taken
by the Company to authorize the execution, delivery and performance of this
Agreement and the issuance and sale of the Securities and the issuance of the
Warrant Shares. Each of this Agreement and the Warrant have been duly and
validly authorized, executed and delivered by the Company and each of this
Agreement and the Warrant constitutes the legal, valid and binding obligation of
the Company enforceable against the Company in accordance with its terms except
as such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.

        (e)     Neither the execution, delivery and performance of this
Agreement by the Company nor the consummation of any of the transactions
contemplated hereby (including, without limitation, the issuance and sale by the
Company of the Securities, the issuance of the Warrant Shares, nor the
execution, delivery or performance of any other agreement or instrument entered
into or to be entered into by the Company in connection with the transactions
contemplated by the Memorandum, will give rise to a right to terminate or
accelerate the due date of any payment due under, or conflict with or result in
the breach of any term or provision of, or constitute a default (or any event
which with notice or lapse of time, or both, would constitute a default) under,
or require consent or waiver under, or result in the execution or imposition of
any lien, charge, claim, security interest or encumbrance upon any properties or
assets of the Company or its subsidiary pursuant to the terms of, any Material
Contract or to our knowledge any material indenture, mortgage, deed trust, note,
or other material agreement or instrument to which the Company or its subsidiary
is a party or by which either the Company or its subsidiary or any of their
assets or properties or businesses is bound, or to our knowledge, any material
license, permit, judgment, decree, order, statute, rule or regulation, domestic
or foreign, that would violate any provision of the charter or by laws of the
Company or its subsidiary.

        (f)     No consent, approval, authorization, license, registration,
qualification or order of any court or governmental or regulatory authority
having jurisdiction over the Company is required for the due authorization,
execution, delivery or performance of this Agreement by the Company or the
consummation of the transactions contemplated hereby or thereby, except such as
have been obtained under the Securities Act and such as may be required under
state securities or Blue Sky laws of any state in connection with the purchase
of the Securities by the several Purchasers, the issuance of the Warrant Shares
and the rules and regulations of the American Stock Exchange.

        (g)     To our knowledge, there is no any action, suit, proceeding or
other investigation, before any court or before or by any public body or board
pending or threatened against, or involving the assets, properties or businesses
of, the Company which is not disclosed in the Memorandum and which could
reasonably be expected to have a Material Adverse Effect.


--------------------------------------------------------------------------------

        (h)     The statements in the Memorandum under the caption “Description
of Capital Stock,” insofar as such statement constitutes a summary of documents
referred to therein or matters of law, is accurate in all material respects and
accurately presents the information with respect to such documents and matters.

        (i)     Assuming (i) the accuracy of the representations and warranties
of the Company set forth in Section 3 of the Purchase Agreement and of all the
Purchasers in Section 4 of the Purchase Agreement, (ii) the due performance by
the Company of the covenants and agreements set forth in Section 3 of the
Purchase Agreement and the due performance by all the Purchasers of the
covenants and agreements set forth in Section 3 of the Purchase Agreement, and
(iii) the compliance by all the Purchasers with the offering and transfer
procedures and restrictions described in the Memorandum, the offer, sale and
delivery of the Securities and the issuance of the Warrant Shares to the
Purchasers in the manner contemplated by the Purchase Agreement, the Warrant and
the Memorandum, does not require registration under the Securities Act, it being
understood that we do not express any opinion as to any subsequent reoffer or
resale of the Securities or the Warrant Shares.

        (j)     The listing application for the Shares and the Warrant Shares
has been submitted to the American Stock Exchange.

        (k)     The Company is not an “investment company” or an entity
controlled by an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended.

        To the extent deemed advisable by such counsel, such counsel may rely as
to matters of fact on certificates of responsible officers of the Company and
public officials and on the opinions of other counsel satisfactory to the
Placement Agents as to matters which are governed by laws other than the laws of
the State of New York, the General Corporation Law of the State of Delaware and
the Federal laws of the United States; provided that such counsel shall state
that in their opinion the Purchasers and the Placement Agents are justified in
relying on such other opinions. Copies of such certificates and other opinions
shall be furnished to the Placement Agents and counsel for the Purchasers.

        In addition, such counsel shall state in a separate letter that such
counsel has participated in conferences with officers and other representatives
of the Company, representatives of the Placement Agents and their counsel and
representatives of the independent certified public accountants of the Company,
at which conferences the contents of the Memorandum and related matters were
discussed and, although such counsel is not passing upon and does not assume any
responsibility for the accuracy, completeness or fairness of the statements
contained in the Memorandum (except as specified in the foregoing opinion), on
the basis of the foregoing, no facts have come to the attention of such counsel
which lead such counsel to believe that (i) the Memorandum,


--------------------------------------------------------------------------------

as of its date and as of the Closing Date, contained or contains an untrue
statement of a material fact or omitted or omits to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading and (ii) the Incorporated Documents
or any further amendments or supplements thereof, when they became effective or
were filed with the Securities and Exchange Commission, as the case may be, and
as of the Closing Date, contained or contains an untrue statement of a material
fact or omitted or omits to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading (except that in each case, that such counsel need not express any
view as to statistical data, the financial statements, schedules and other
financial data or information that pertains to licenses, patents, trademarks,
trade secrets, service marks, copyrights or other proprietary information or
know-how owned or used by the Company and its subsidiary or other related
information included in the Memorandum or the Incorporated Documents).

--------------------------------------------------------------------------------

APPENDIX D

FORM OF INTELLECTUAL PROPERTY COUNSEL OPINION

The Placement Agents shall receive on the Closing Date from intellectual
property counsel for the Company, an opinion (containing the customary
exceptions and assumptions) addressed to each of the Placement Agents and the
Purchasers and dated such Closing Date, and stating in effect that:

        Such counsel are familiar with the technology used by the Company in its
business and the manner of its use thereof and have read the Memorandum and the
documents incorporated by reference therein, including particularly the portions
of referring to intellectual property and:

1.

To the best of our knowledge, the information in the Memorandum related to
intellectual property to the extent that it constitutes matters of law,
summaries of legal matters, documents or proceedings, or legal conclusions, has
been reviewed by us and is correct in all material respects and fairly and
correctly presents the information called for with respect thereto.


2.

To the best of our knowledge, there are no pending or threatened legal or
governmental proceedings, nor allegations on the part of any person of
infringement, relating to patent rights, trade secrets, trademarks, service
marks, copyrights or other proprietary information or know-how of the Company
and its subsidiary and no such proceedings are threatened or contemplated.


3.

To the best of our knowledge, neither the Company nor its subsidiary is
infringing or otherwise violating any valid patents, trade secrets, trademarks,
service marks, copyrights or other proprietary information or know-how of any
persons and, to our knowledge, no person is materially infringing or otherwise
violating any of the Company’s and its subsidiary’s patents, trade secrets,
trademarks, service marks, copyrights or other proprietary information or
know-how of the Company and its subsidiary.


4.

To the best of our knowledge, the Company and its subsidiary own or possess
sufficient licenses or other rights to use all technology covered by patents or
trade secrets, and to use all trademarks, service marks or other proprietary
information or know-how necessary to conduct the business now being or proposed
to be conducted by the Company as described in the Memorandum and the documents
incorporated by reference therein.


5.

To the best of our knowledge, the Company’s and its subsidiary’s United States
and foreign patents issued prior to the date hereof (the “Patents”) are valid
and enforceable and are entitled to a statutory presumption of validity and of
ownership by the assignee. To the best of our knowledge, there are no asserted
or unasserted claims of any persons relating to the scope or ownership of any of
the Patents, there are no liens which have been filed against any of the
Patents, and the Company or its subsidiary is listed on the records of the
United States Patent and Trademark Office and appropriate foreign patent offices
as the sole assignee or owner of record thereof.


D-1

--------------------------------------------------------------------------------

6.

The Company is the licensee of the patents listed on Schedule 1 and such
schedule contains all the licensed patents that are, to the best of our
knowledge, material to the Company’s business as described in the Memorandum.
All licenses of the Company to patents, whether United States or foreign, are
duly executed, validly binding and enforceable in accordance with their terms
and, to the best of our knowledge, the Company is not in default (declared or
undeclared) of any material provision of such licenses.


7.

To the best of our knowledge, the Company and its subsidiary take security
measures adequate to assert trade secret protection in its non-patented
technology.


8.

To the best of our knowledge, the agreements executed by the Company’s and its
subsidiary’s employees, consultants and other advisors respecting trade secrets,
confidentiality or intellectual property rights are valid, binding and
enforceable in accordance with their express terms.


        In addition, such counsel shall state in a separate letter that, no
facts have come to the attention of such counsel which lead such counsel to
believe that, with respect to licenses, patents, trademarks, trade secrets,
service marks, copyrights or other proprietary information or know-how owned or
used by the Company and its subsidiary (i) the Memorandum, as of its date and as
of the Closing Date contained any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading or (ii) any document incorporated by reference
in the Memorandum or any further amendment or supplement to any such
incorporated document made by the Company, when they became effective or were
filed with the Commission, as the case may be, and as of the Closing Date
contained, any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading.

D-2

--------------------------------------------------------------------------------

APPENDIX E

STOCK CERTIFICATE AND

REGISTRATION STATEMENT QUESTIONNAIRES

1.     Name of selling stockholder (beneficial owner):

        If not correct, please print the correct name:
_____________________________

2.

Have you held any position or office or had any material relationship (other
than just purchasing securities) within the past three years with Palatin
Technologies, Inc. (“Palatin”)?


[ ] YES [ ] NO

  If the answer is YES, please describe fully. Use additional pages if required.


3.

Palatin is registering the following common stock on behalf of the selling
stockholder named above. The prospectus will show all of this common stock as
offered for sale for the account of the selling stockholder. The selling
stockholder is not required to register or sell any of this common stock, but
absent registration, sale of this common stock is restricted.


_______ shares of common stock outstanding

        The foregoing shows the correct number of shares of common stock to be
included in the registration statement.

[ ] YES [ ] NO

        If the answer is NO, please explain:

4.

Please list on the following page all securities of Palatin, except those shown
in paragraph 3 above, which the selling stockholder beneficially owns. For
purposes of this questionnaire, beneficial ownership means direct or indirect
voting or investment power over outstanding stock and stock which a person has
the right to acquire now or within 60 days.


I represent and warrant that the information furnished in this questionnaire is
correct. I understand that Palatin may rely on this information in preparing a
registration statement and prospectus covering the offer and sale of the common
stock shown in paragraph 3 above and that I can only distribute the shares of
common stock included in the registration statement in the manner described
therein under the caption “Plan of Distribution”. I will notify Palatin
immediately of any change in this information before the effective date of the
registration statement. I understand that any material error in a registration
statement based on materially incorrect information which I have furnished in
this questionnaire may result in a violation of law and potential legal
liability for the selling stockholder.

E-1

--------------------------------------------------------------------------------

___________________________________ Date: ____________, 2004Signature

If signing on behalf of an entity, please print name and title:

_________________

Please fax this selling stockholder questionnaire as soon as possible to Palatin
at 609-495-2201. No cover sheet is required, but you must include both pages. If
you have any questions, please call Jeffrey Koellner (controller) at Palatin’s
executive offices, 609-495-2200, or Brian Lanter (special counsel) at
505-843-7222. Thank you.

E-2

--------------------------------------------------------------------------------

APPENDIX F

CERTIFICATE OF SUBSEQUENT SALE

American Stock Transfer & Trust Company59
Maiden Lane, Ground Floor

New York, NY 10038

RE: Sale of Common Stock of Palatin Technologies, Inc. (the "Company")

        pursuant to the Company’s Registration Statement on Form S-3 dated

_____________ (the "Registration Statement")

Ladies and Gentlemen:

        The undersigned hereby certifies, in connection with the sale of shares
of Common Stock of the Company included in the table of Selling Stockholders in
the Registration Statement, that the undersigned has sold the shares pursuant to
the Registration Statement and in a manner described under the caption “Plan of
Distribution” in the Registration Statement and that such sale complies with all
applicable securities laws, including, without limitation, the Registration
Statement delivery requirements of the Securities Act of 1933, as amended.

Selling Stockholder (the beneficial owner):

Record Holder (e.g., if held in name of nominee):

Restricted Stock Certificate No.(s):

Number of Shares of Common Stock Sold:

Date of Sale:

        In the event that you receive a stock certificate(s) representing more
shares of Common Stock than have been sold by the undersigned, then you should
return to the undersigned a newly issued certificate for such excess shares in
the name of the Record Holder and BEARING A RESTRICTIVE LEGEND. Further, you
should place a stop transfer on your records with regard to such certificate.

Very truly yours,

Dated: By: Print Name: Title:


F-1